Exhibit 10.1

[Execution Version]

LOAN AGREEMENT

Dated as of May 2, 2014

By and Among

ASTA FUNDING, INC.

and

PALISADES COLLECTION, L.L.C.,

as Borrowers,

and

BANK HAPOALIM B.M.,

as Agent

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

1.    AMOUNT AND TERMS OF CREDIT

     1      1.1    Credit Facilities.      1      1.2    Prepayments.      3   
  1.3    Use of Proceeds      3      1.4    Interest.      4      1.5    Cash
Management Systems      5      1.6    Unused Fee      6      1.7    Receipt of
Payments      6      1.8    Application and Allocation of Payments      6     
1.9    Loan Account and Accounting      7      1.10    Indemnity      7     
1.11    Access      9      1.12    Taxes      9      1.13    Capital Adequacy;
Increased Costs; Illegality      12      1.14    Single Loan      14      1.15
   Security Interest      14   

2.    CONDITIONS PRECEDENT

     14      2.1    Conditions to the Initial Revolving Loan      14      2.2   
Further Conditions to Each Loan      15   

3.    REPRESENTATIONS AND WARRANTIES

     16      3.1    Corporate Existence; Compliance with Law      16      3.2   
Executive Offices, Collateral Locations, FEIN      17      3.3    Corporate
Power, Authorization, Enforceable Obligations      17      3.4    Financial
Statements and Projections      17      3.5    Material Adverse Effect      17
     3.6    Ownership of Property; Liens      18      3.7    Labor Matters     
18      3.8    Ventures, Subsidiaries and Affiliates; Outstanding Stock and
Indebtedness      19      3.9    Government Regulation      19      3.10   
Margin Regulations      19      3.11    Taxes      19      3.12    ERISA      20
     3.13    No Litigation      21      3.14    Brokers      21      3.15   
Intellectual Property      21      3.16    Full Disclosure      22      3.17   
Environmental Matters      22      3.18    Insurance      23      3.19   
[OMITTED]      23      3.20    Government Contracts      23      3.21   
Servicing Agreements      23   

 

2



--------------------------------------------------------------------------------

    3.22    Solvency      23        3.23    Restrictions on or Relating to
Subsidiaries      23        3.24    Disaster Recovery Plan      23   
4.    FINANCIAL STATEMENTS AND INFORMATION      24        4.1    Reports and
Notices      24        4.2    Communication with Accountants      24        4.3
   Annual Audited Statements      24    5.    AFFIRMATIVE COVENANTS      24     
  5.1    Maintenance of Existence and Conduct of Business      24        5.2   
Payment of Charges      24        5.3    Books and Records      25        5.4   
Insurance; Damage to or Destruction of Collateral      25        5.5   
Compliance with Laws      26        5.6    Supplemental Disclosure      27     
  5.7    Intellectual Property      27        5.8    Environmental Matters     
27        5.9    Landlord’s Agreement      28        5.10    ERISA      28     
  5.11    Servicing Agreements      28        5.12    Further Assurances      29
       5.13    Certain Acquisitions by Non-Borrower Affiliates      29   
6.    NEGATIVE COVENANTS      30        6.1    [OMITTED].      30        6.2   
Liens      30        6.3    Financial Covenants      30        6.4    Change of
Corporate Name or Location; Change of Fiscal Year      30    7.    TERM      30
       7.1    Termination      30        7.2    Survival of Obligations Upon
Termination of Financing Arrangements      30    8.    EVENTS OF DEFAULT; RIGHTS
AND REMEDIES      30        8.1    Events of Default      30        8.2   
Remedies.      33        8.3    Waivers by Borrowers      34    9.    ASSIGNMENT
AND PARTICIPATIONS; APPOINTMENT OF AGENT      34        9.1    Assignment and
Participations      34        9.2    Appointment of Agents      37        9.3   
Agent’s Reliance, Etc      38        9.4    Agent and Affiliates      38     
  9.5    Indemnification      39        9.6    Successor Agent; Removal      39
       9.7    Setoff and Sharing of Payments      40        9.8    Advances;
Payments; Non-Funding Lenders; Information; Actions in Concert      40   
10.    SUCCESSORS AND ASSIGNS      43      10.1    Successors and Assigns     
43   

 

3



--------------------------------------------------------------------------------

11.    MISCELLANEOUS      44      11.1    Complete Agreement; Modification of
Agreement      44      11.2    Amendments and Waivers      44      11.3    Fees
and Expenses      46      11.4    No Waiver      47      11.5    Remedies     
47      11.6    Severability      47      11.7    Conflict of Terms      47     
11.8    Confidentiality      47      11.9    GOVERNING LAW      48      11.10   
Notices      49      11.11    Section Titles      49      11.12    Counterparts
     49      11.13    WAIVER OF JURY TRIAL      49      11.14    Press Releases
and Related Matters      50      11.15    Reinstatement      50      11.16   
Advice of Counsel      50      11.17    No Strict Construction      50     
11.18    Agent for Service      51    12.    CROSS-GUARANTY; SUBORDINATION     
51      12.1    Cross-Guaranty      51      12.2    Waivers by Borrowers      51
     12.3    Benefit of Guaranty      52      12.4    Subordination of
Subrogation, Etc      52      12.5    Election of Remedies      52      12.6   
Limitation      52      12.7    Contribution with Respect to Guaranty
Obligations.      53      12.8    Liability Cumulative      53      12.9   
Subordination.      54   

APPENDICES

 

Annex A (Recitals)

   –      Definitions     

Annex B

   –      [OMITTED]     

Annex C

   –      [OMITTED]     

Annex D (Section 2.1(a))

   –      Closing Checklist     

Annex E (Section 4.1(a))

   –      Financial Statements and Projections Reporting     

Annex F (Section 4.1(b))

   –      Collateral Reports     

Annex G (Section 6.3)

   –      Financial Covenants     

Annex H (Section 9.8(a))

   –      Wire Instructions     

Annex I (Section 11.9)

   –      Notice Addresses     

Annex J (Definitions)

   –      Commitments     

Exhibit 1.1(a)(i)

   –      Form of Notice of Borrowing     

Exhibit 1.4(e)

   –      Form of Notice of Conversion/Continuation     

Exhibit 9.1(a)

   –      Form of Assignment Agreement     

 

4



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT (this “Agreement”) is executed and entered into as of May 2,
2014 by and among ASTA FUNDING, INC., a Delaware corporation (“Asta Funding”)
and PALISADES COLLECTION, L.L.C., a Delaware limited liability company
(“Palisades Collection” and Asta Funding, individually a “Borrower” and
collectively “Borrowers”), the lenders identified on the signature pages hereof
(each of such lenders, individually a “Lender” and collectively “Lenders”) and
BANK HAPOALIM B.M., an Israeli banking corporation authorized to transact
business in the United States (“BHI”), in its capacity as agent for the Lenders
(in such capacity, “Agent”).

RECITALS

WHEREAS, Borrowers have requested that Agent and Lenders extend a discretionary
revolving credit facility to Borrowers in the amount of Twenty Million Dollars
($20,000,000) in the aggregate for the purpose of refinancing the existing
indebtedness of Borrowers, for the working capital needs of Borrower and for
other general corporate purposes of Borrowers; and for these purposes, Agent and
Lenders are willing to make certain loans and other extensions of credit to
Borrowers of up to such amount upon the terms and conditions set forth herein;

WHEREAS, Borrowers have agreed to secure all of their obligations under the Loan
Documents by granting to Agent, for the benefit of itself and Lenders, a
security interest in and lien upon substantially all of their existing and
after-acquired personal property; and

WHEREAS, capitalized terms used in this Agreement shall have the meanings
ascribed to them in Annex A and, for purposes of this Agreement and the other
Loan Documents, the rules of construction set forth in Annex A shall govern (all
such Annexes and other attachments (collectively, “Appendices”) hereto, or
expressly identified to this Agreement, being incorporated herein by reference,
and taken together with this Agreement, constituting but a single agreement;
these Recitals being construed as part of the Agreement);

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:

1. AMOUNT AND TERMS OF CREDIT

1.1 Credit Facilities.

(a) Revolving Credit Facility.

(i) Subject to the terms and conditions hereof, each Lender agrees to make to
Borrowers from time to time until the Commitment Termination its Pro Rata Share
of revolving credit advances (each, an “Advance” and collectively, the
“Advances”). The Pro Rata Share of the Revolving Loan of any Lender shall not at
any time exceed its separate Revolving Loan Commitment. The obligations of each
Lender hereunder shall be several and not joint. Until the Commitment
Termination Date, Borrowers may borrow, repay and reborrow under this
Section 1.1(a);

 

1



--------------------------------------------------------------------------------

provided that the amount of any Advance to be made at any time shall not exceed
Borrowing Availability at such time. Each Advance shall be made on notice by
Borrower Representative on behalf of the applicable Borrower to Agent at the
address specified in Annex I. Any such notice must be given no later than
(A) 1:00 p.m. (New York time) on the Business Day of the proposed Advance, in
the case of a Base Rate Loan, or (B) 1:00 p.m. (New York time) on the date which
is two (2) Business Days prior to the proposed Advance, in the case of a LIBOR
Loan. Each such notice (a “Notice of Borrowing”) must be given in writing (by
telecopy or overnight courier) substantially in the form of Exhibit 1.1(a)(i)
attached hereto, and shall include the information required in such Exhibit. If
any Borrower desires to have the Advances bear interest by reference to a LIBOR
Rate, Borrower Representative must comply with Section 1.4(e).

(ii) Except as provided in Section 1.9, Borrowers shall execute and deliver to
each Revolving Lender a note to evidence the Revolving Loan Commitment of that
Revolving Lender. Each note shall be in the principal amount of the Revolving
Loan Commitment of the applicable Lender, dated the Closing Date (each a
“Revolving Note” and, collectively, the “Revolving Notes”). Each Revolving Note
shall represent the obligation of the Borrowers to pay the amount of the
applicable Revolving Lender’s Revolving Loan Commitment or, if less, such
Revolving Lender’s Pro Rata Share of the aggregate unpaid principal amount of
all Advances to Borrowers together with interest thereon as prescribed in
Section 1.4. The entire unpaid balance of the aggregate Revolving Loan and all
other non-contingent Obligations shall be immediately due and payable in full in
immediately available funds on the Commitment Termination Date.

(b) Reliance on Notices; Appointment of Borrower Representative. Agent shall be
entitled to rely upon, and shall be fully protected in relying upon, any Notice
of Borrowing, Notice of Conversion/Continuation or similar notice purporting to
be executed by an officer of the Borrower Representative and believed by Agent
to be genuine. Agent may assume that each Person executing and delivering any
notice in accordance herewith who purports to be a person on the list of
authorized signatories provided from time to time by Borrower Representative to
Agent was duly authorized, unless the responsible individual acting thereon for
Agent has actual knowledge to the contrary. Each Borrower hereby designates
Palisades Collection as its representative and agent on its behalf for the
purposes of issuing Notices of Borrowing and Notices of Conversion/Continuation,
giving instructions with respect to the disbursement of the proceeds of the
Revolving Loan, effecting repayment of the Revolving Loan, selecting interest
rate options, giving and receiving all other notices and consents hereunder or
under any of the other Loan Documents and taking all other actions (including in
respect of compliance with covenants) on behalf of any Borrower or Borrowers
under the Loan Documents. Borrower Representative hereby accepts such
appointment. Agent and each Lender may regard any notice or other communication
pursuant to any Loan Document from Borrower Representative as a notice or
communication from all Borrowers, and shall give any notice or

 

2



--------------------------------------------------------------------------------

communication required or permitted to be given to any Borrower or Borrowers
hereunder to Borrower Representative on behalf of such Borrower or Borrowers.
Each Borrower agrees that each notice, election, representation and warranty,
covenant, agreement and undertaking made on its behalf by Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.

(c) Increase in Revolver Commitments. Borrowers may request an increase in
Revolving Loan Commitments from time to time upon notice to Agent, as long as
(a) the requested increase is in a minimum amount of $10,000,000 and is offered
on the same terms as existing Revolving Loan Commitments, except for a closing
fee specified by Borrowers, and (b) increases under this Section do not exceed
$30,000,000 in the aggregate. Agent shall promptly notify Lenders of the
requested increase and, within 10 Business Days thereafter, each Lender shall
notify Agent if and to what extent such Lender commits to increase its Revolving
Loan Commitment. Any Lender not responding within such period shall be deemed to
have declined an increase. If Lenders fail to commit to the full requested
increase, Qualified Assignees may issue additional Revolving Loan Commitments
and become Lenders hereunder. Agent may allocate, in its discretion, the
increased Revolving Loan Commitments among committing Lenders and, if necessary,
Qualified Assignees. Provided the conditions set forth in Section 2.2 are
satisfied, total Revolving Loan Commitments shall be increased by the requested
amount (or such lesser amount committed by Lenders and Qualified Assignees) on a
date agreed upon by Agent and Borrower Representative, but no later than 20 days
following Borrowers’ increase request. Agent, Borrowers, and new and existing
Lenders shall execute and deliver such documents and agreements as Agent deems
appropriate to evidence the increase in and allocations of Revolving Loan
Commitments. On the effective date of an increase, exposures under the Revolving
Loan Commitments shall be reallocated among Lenders, and settled by Agent if
necessary, in accordance with Lenders’ adjusted shares of such Revolving Loan
Commitments.

1.2 Prepayments.

(a) Mandatory Prepayments. If at any time the aggregate outstanding balance of
the Revolving Loan exceeds Borrowing Availability, Borrowers shall, within one
Business Day, repay the aggregate outstanding Advances to the extent required to
eliminate such excess.

(b) No Implied Consent. Nothing in this Section 1.2 shall be construed to
constitute Agent’s or any Lender’s consent to any transaction that is not
permitted by other provisions of this Agreement or the other Loan Documents.

1.3 Use of Proceeds. Borrowers shall utilize the proceeds of the Revolving Loan
for their (and their Subsidiaries’) working capital and general corporate
purposes including to finance, acquire and invest in Finance Companies.

 

3



--------------------------------------------------------------------------------

1.4 Interest.

(a) Borrowers shall pay interest to Agent, for the ratable benefit of Lenders in
accordance with the Revolving Loan being made by each Lender, in arrears on each
applicable Interest Payment Date, based on the aggregate Advances outstanding
from time to time, at the following rates: (a) the Base Rate for Base Rate Loans
and (b) the applicable LIBOR Rate plus 275 basis points for LIBOR Loans.

(b) If any payment on any Loan becomes due and payable on a day other than a
Business Day, the maturity thereof will be extended to the next succeeding
Business Day and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension.

(c) All computations of Fees calculated on a per annum basis and interest shall
be made by Agent on the basis of a 360-day year, in each case for the actual
number of days occurring in the period for which such interest and Fees are
payable. The Base Rate is a floating rate determined for each day. Each
determination by Agent of an interest rate and Fees hereunder shall be final,
binding and conclusive on Borrowers, absent manifest error.

(d) So long as an Event of Default has occurred and is continuing under
Section 8.1(a), (h) or (i) or so long as any other Default, which is not
reasonably capable of being cured, or Event of Default has occurred and is
continuing and at the election of (or upon the written request of Requisite
Lenders) Agent confirmed by written notice from Agent to Borrower
Representative, the interest rates applicable to the Revolving Loan shall be
increased to Base Rate plus two hundred (200) basis points per annum (the
“Default Rate”), and all outstanding Obligations shall bear interest at the
Default Rate. Interest at the Default Rate shall accrue from the initial date of
such Default, which is not reasonably capable of being cured, or Event of
Default until that Default, which is not reasonably capable of being cured, or
Event of Default is cured or waived and shall be payable upon demand.

(e) Subject to the conditions precedent set forth in Section 2.2, Borrower
Representative shall have the option to (i) request that any Advance be made as
a LIBOR Loan, (ii) convert at any time all or any part of outstanding Revolving
Loans from Base Rate Loans to LIBOR Loans, (iii) convert any LIBOR Loan to a
Base Rate Loan, subject to payment of LIBOR breakage costs in accordance with
Section 1.10(b) if such conversion is made prior to the expiration of the LIBOR
Period applicable thereto, or (iv) continue all or any portion of any Loan as a
LIBOR Loan upon the expiration of the applicable LIBOR Period and the succeeding
LIBOR Period of that continued Loan shall commence on the first day after the
last day of the LIBOR Period of the Loan to be continued. Any Revolving Loan or
group of Revolving Loans having the same proposed LIBOR Period to be made or
continued as, or converted into, a LIBOR Loan must be in a minimum amount of
$1,000,000 and integral multiples of $500,000 in excess of such amount. Any such
election must be made by 1:00 p.m. (New York time) on the 3rd Business Day prior
to (1) the date of any proposed Advance which is to bear

 

4



--------------------------------------------------------------------------------

interest at the LIBOR Rate, (2) the end of each LIBOR Period with respect to any
LIBOR Loans to be continued as such, or (3) the date on which Borrower
Representative wishes to convert any Base Rate Loan to a LIBOR Loan for a LIBOR
Period designated by Borrower Representative in such election. If no election is
received with respect to a LIBOR Loan by 1:00 p.m. (New York time) on the 3rd
Business Day prior to the end of the LIBOR Period with respect thereto (or if a
Default, which is not reasonably capable of being cured, or an Event of Default
has occurred and is continuing or if the additional conditions precedent set
forth in Section 2.2 shall not have been satisfied), that LIBOR Loan shall be
converted to a Base Rate Loan at the end of its LIBOR Period. Borrower
Representative must make such election by notice to Agent in writing, by
telecopy or overnight courier. In the case of any conversion or continuation,
such election must be made pursuant to a written notice (a “Notice of
Conversion/Continuation”) in the form of Exhibit 1.4(e) attached here.

(f) Notwithstanding anything to the contrary set forth in this Section 1.4, if a
court of competent jurisdiction determines in a final order that the rate of
interest payable hereunder exceeds the highest rate of interest permissible
under law (the “Maximum Lawful Rate”), then so long as the Maximum Lawful Rate
would be so exceeded, the rate of interest payable hereunder shall be equal to
the Maximum Lawful Rate; provided, however, that if at any time thereafter the
rate of interest payable hereunder is less than the Maximum Lawful Rate,
Borrowers shall continue to pay interest hereunder at the Maximum Lawful Rate
until such time as the total interest received by Agent, on behalf of Lenders,
is equal to the total interest that would have been received had the interest
rate payable hereunder been (but for the operation of this paragraph) the
interest rate payable since the Closing Date as otherwise provided in this
Agreement. Thereafter, interest hereunder shall be paid at the rate(s) of
interest and in the manner provided in Sections 1.4(a) through (e), unless and
until the rate of interest again exceeds the Maximum Lawful Rate, and at that
time this paragraph shall again apply. In no event shall the total interest
received by any Lender pursuant to the terms hereof exceed the amount that such
Lender could lawfully have received had the interest due hereunder been
calculated for the full term hereof at the Maximum Lawful Rate. If the Maximum
Lawful Rate is calculated pursuant to this paragraph, such interest shall be
calculated at a daily rate equal to the Maximum Lawful Rate divided by the
number of days in the year in which such calculation is made. If,
notwithstanding the provisions of this Section 1.4(f), a court of competent
jurisdiction shall finally determine that a Lender has received interest
hereunder in excess of the Maximum Lawful Rate, Agent shall, to the extent
permitted by applicable law, promptly apply such excess in the order specified
in Section 1.8 and thereafter shall refund any excess to Borrowers or as a court
of competent jurisdiction may otherwise order.

1.5 Cash Management Systems. Borrowers will maintain until the Termination Date
operating bank accounts with Agent, the aggregate deposits in which shall not be
less than $10,000,000, except that before receiving any Advances Borrowers shall
use funds from those operating bank accounts with Agent (and Borrower’s
obligation to maintain those deposits with

 

5



--------------------------------------------------------------------------------

Agent shall be deemed to be reduced to the extent that Borrower uses those
funds). Borrowers shall not use any funds on deposit with Agent for the purpose
of acquiring any assets if Borrowers have available cash on deposit with or
money market accounts at other banks.

1.6 Unused Fee. Borrowers shall pay to Agent, for the ratable benefit of
Lenders, a fee equal to the Unused Fee Rate times the amount by which the
Revolving Loan Commitments exceed the average daily Revolver Usage during any
month. Such fee shall be payable in arrears, on the first day of each month and
on the Commitment Termination Date.

1.7 Receipt of Payments. Borrowers shall make each payment under this Agreement
not later than 3:00 p.m. (New York time) on the day when due in immediately
available funds in Dollars to the Collection Account. For purposes of computing
interest and Fees and determining Borrowing Availability as of any date, all
payments shall be deemed received on the Business Day on which immediately
available funds therefor are received in the Collection Account prior to 3:00
p.m. New York time. Payments received after 3:00 p.m. New York time on any
Business Day or on a day that is not a Business Day shall be deemed to have been
received on the following Business Day.

1.8 Application and Allocation of Payments.

(a) So long as no Event of Default has occurred and is continuing, mandatory
prepayments shall be applied as set forth in Section 1.2(a). All payments shall
be applied ratably to the portion thereof held by each Lender as determined by
its Pro Rata Share. Subject to this Section 1.8, as to any other payment, and as
to all payments made when an Event of Default has occurred and is continuing or
following the Commitment Termination Date, each Borrower hereby irrevocably
waives the right to direct the application of any and all payments received from
or on behalf of such Borrower, and each Borrower hereby irrevocably agrees that
Agent shall have the continuing exclusive right to apply any and all such
payments against the Obligations of Borrowers as Agent may deem advisable
notwithstanding any previous entry by Agent in the Loan Account or any other
books and records. Subject to this Section 1.8, in the absence of a specific
determination by Agent with respect thereto, payments shall be applied to
amounts then due and payable in the following order: (1) to Fees and Agent’s
expenses reimbursable hereunder; (2) to interest on the Revolving Loan, ratably
in proportion to the interest accrued as to each Revolving Loan; (3) to
principal payments on the Revolving Loan; and (4) to all other Obligations,
including expenses of Lenders to the extent reimbursable under Section 11.3.

(b) Agent is authorized to, and at its sole election may, charge to the
Revolving Loan balance on behalf of each Borrower and cause to be paid all Fees,
expenses reimbursable hereunder, Charges, costs reimbursable hereunder
(including insurance premiums in accordance with Section 5.4(a)) and interest,
owing by Borrowers under this Agreement or any of the other Loan Documents if
and to the extent Borrowers fail to pay promptly any such amounts as and when
due, but not prior to the expiration of any cure period and provided that Agent
provides reasonably detailed written invoices to Borrowers, even if the amount
of such charges would exceed Borrowing Availability at such time. At Agent’s
option and to the extent permitted by law, any charges so made shall constitute
part of the Revolving Loan hereunder.

 

6



--------------------------------------------------------------------------------

1.9 Loan Account and Accounting. Agent shall maintain loan accounts (the “Loan
Account”) on its books to record: all Advances, all payments made by Borrowers,
and all other debits and credits as provided in this Agreement with respect to
the Revolving Loan or any other Obligations. All entries in the Loan Account
shall be made in accordance with Agent’s customary accounting practices as in
effect from time to time. Subject to the Borrowers’ right to object in
accordance with the terms and conditions set forth below, the balance in the
Loan Account, as recorded on Agent’s most recent printout or other written
statement (which printout or statement shall be delivered to Borrower
Representative upon its reasonable request), shall, absent manifest error, be
presumptive evidence of the amounts due and owing to Agent and Lenders by each
Borrower; provided, that any failure to so record or any error in so recording
shall not limit or otherwise affect any Borrower’s duty to pay the Obligations.
Agent shall render to Borrower Representative a monthly accounting of
transactions with respect to the Revolving Loan setting forth the balance of the
Loan Account as to each Borrower for the immediately preceding month. Unless
Borrower Representative notifies Agent in writing of any objection to any such
accounting (specifically describing the basis for such objection), within 30
days after the date thereof, each and every such accounting shall (absent
manifest error) be deemed final, binding and conclusive on Borrowers in all
respects as to all matters reflected therein. Only those items expressly
objected to in such notice shall be deemed to be disputed by Borrowers.
Notwithstanding any provision herein contained to the contrary, any Lender may
elect (which election may be revoked) to dispense with the issuance of Notes to
that Lender and may rely on the Loan Account as evidence of the amount of
Obligations from time to time owing to it.

1.10 Indemnity.

(a) Each Borrower shall jointly and severally indemnify and hold harmless
Lenders and their respective Affiliates, and each such Person’s respective
officers, directors, employees, attorneys, agents and representatives (each, an
“Indemnified Person”), from and against any and all suits, actions, proceedings,
claims, damages, losses, liabilities and expenses (including reasonable
attorneys’ fees and disbursements and other costs of investigation or defense,
including those incurred upon any appeal) that may be instituted or asserted
against or incurred by any such Indemnified Person as the result of credit
having been extended, suspended or terminated under this Agreement and the other
Loan Documents and the administration of such credit, and in connection with or
arising out of the transactions contemplated hereunder and thereunder and any
actions or failures to act in connection therewith, including any and all
Environmental Liabilities, and any and all reasonable legal costs and expenses
arising out of or incurred in connection with disputes between or among any
parties to any of the Loan Documents (collectively, “Indemnified Liabilities”);
provided, that no such Borrower shall be liable for any indemnification to an
Indemnified Person to the extent that any such suit, action, proceeding, claim,
damage, loss, liability or expense results from that Indemnified Person’s gross
negligence or willful misconduct (as determined in a final, non-appealable
judgment by a court of competent jurisdiction). NO INDEMNIFIED PERSON SHALL BE

 

7



--------------------------------------------------------------------------------

RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR,
ASSIGNEE OR THIRD PARTY BENEFICIARY OF SUCH PERSON OR ANY OTHER PERSON ASSERTING
CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN
EXTENDED, SUSPENDED OR TERMINATED UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY
OTHER TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER, EXCEPT TO THE EXTENT OF
SUCH INDEMNIFIED PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(b) To induce Lenders to provide the LIBOR Rate option on the terms provided
herein, if (i) any LIBOR Loans are repaid in whole or in part prior to the last
day of any applicable LIBOR Period (whether that repayment is made pursuant to
any provision of this Agreement or any other Loan Document or occurs as a result
of acceleration, by operation of law or otherwise); (ii) any Borrower shall
default in payment when due of the principal amount of or interest on any LIBOR
Loan; (iii) any Borrower shall refuse to accept any borrowing of, or shall
request a termination of, any borrowing of, conversion into or continuation of,
LIBOR Loans after Borrower Representative has given notice requesting the same
in accordance herewith; or (iv) any Borrower shall fail to make any prepayment
of a LIBOR Loan after Borrower Representative has given a notice thereof in
accordance herewith, then Borrowers shall jointly and severally indemnify and
hold harmless each Lender from and against all losses, costs and expenses
resulting from or arising from any of the foregoing. Such indemnification shall
include any loss (including loss of margin) or expense arising from the
reemployment of funds obtained by it or from fees payable to terminate deposits
from which such funds were obtained. For the purpose of calculating amounts
payable to a Lender under this subsection, each Lender shall be deemed to have
actually funded its relevant LIBOR Loan through the purchase of a deposit
bearing interest at the LIBOR Rate in an amount equal to the amount of that
LIBOR Loan and having a maturity comparable to the relevant LIBOR Period;
provided, that each Lender may fund each of its LIBOR Loans in any manner it
sees fit, and the foregoing assumption shall be utilized only for the
calculation of amounts payable under this subsection. This covenant shall
survive the termination of this Agreement and the payment of the Notes and all
other amounts payable hereunder. As promptly as practicable under the
circumstances, each Lender shall provide Borrower Representative with its
written calculation of all amounts payable pursuant to this Section 1.10(b), and
such calculation shall be binding on the parties hereto unless Borrower
Representative shall object in writing within 10 Business Days of receipt
thereof, specifying the basis for such objection in detail.

 

8



--------------------------------------------------------------------------------

1.11 Access. Each Borrower that is a party hereto shall, during normal business
hours, from time to time upon reasonable prior notice as frequently as the Agent
reasonably determines to be appropriate, but so long as no Event of Default has
occurred and is continuing not more frequently than one time each Fiscal
Quarter: (a) provide Agent and any of its officers, employees and agents access
to its properties, facilities, advisors and employees (including officers) of
each Borrower and to the Collateral, (b) permit Agent and any of its officers,
employees and agents, to inspect, examine and make extracts from any Borrower’s
books and records, and (c) permit Agent and its officers, employees and agents,
(including third party appraisers selected by Agent) to appraise, inspect,
review, evaluate and make test verifications and counts of the Accounts,
Inventory and other Collateral of any Borrower. Notwithstanding other provisions
of this Agreement to the contrary, Borrowers shall pay all costs and expenses
incurred or paid by Agent in conducting no more than one (1) field examination
per year; provided, however, that (i) after the occurrence and during the
continuance of a Default, which is not reasonably capable of being cured, or
Event of Default there shall be no such limitation on Borrowers’ payment
obligations, and Borrowers shall pay all costs and expenses incurred by Agent in
conducting any and all field examinations made by Agent, and (ii) Borrowers
shall pay all costs and expenses incurred by Agent in conducting the field
examination referred to in the definition of Initial Funding Date. If a Default,
which is not reasonably capable of being cured, or Event of Default has occurred
and is continuing, or if access is necessary to preserve or protect the
Collateral as reasonably determined by Agent, each such Borrower shall provide
such access to Agent and to each Lender at all times and without advance notice.
Furthermore, so long as any Event of Default has occurred and is continuing,
Borrowers shall provide Agent and each Lender with access to their servicers.
Each Borrower shall make available to Agent and its counsel, as quickly as is
reasonably possible under the circumstances, originals or copies of all books
and records that Agent may reasonably request. Each Borrower shall deliver any
document or instrument necessary for Agent, as it may from time to time
reasonably request, to obtain records from any service bureau or other Person
that maintains records for such Borrower, and shall maintain duplicate records
or supporting documentation on traditional or electronic media, including, at
such Borrower’s option, computer tapes and discs owned by such Borrower. Such
duplicate records shall be kept at an owned location or a location with respect
to which Agent has received a satisfactory landlord waiver. Agent will give
Borrowers reasonable prior notice (written or oral) of regularly scheduled field
exams. Representatives of other Lenders may accompany Agents’ representatives on
regularly scheduled field exams at no charge to Borrowers. Agent and its
designees shall have a reasonable right of access to all Critical Information
generated by the business operations of the Borrowers, and to the key
employee(s) of the Borrowers who may be responsible for maintaining, storing and
safeguarding the Critical Information. Notwithstanding the foregoing, Agent and
Lenders will use commercially reasonable efforts to conduct all activities
described in this Section in a manner that does not interfere in any material
respect with the business operations of any Borrower or any servicer.

1.12 Taxes.

(a) Any and all payments by each Borrower hereunder (including any payments made
pursuant to Section 12) or under the Notes shall be made, in accordance with
this Section 1.12 and subject to Section 1.12(d), free and clear of and without
deduction for any and all present or future Taxes. If any Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder (including any sum payable pursuant to Section 12) or under the Notes,
(i) subject to Section 1.12(d), the sum payable shall be increased as much as
shall

 

9



--------------------------------------------------------------------------------

be necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 1.12) Agent or Lenders,
as applicable, receive an amount equal to the sum they would have received had
no such deductions been made, (ii) such Borrower shall make such deductions, and
(iii) such Borrower shall pay the full amount deducted to the relevant taxing or
other authority in accordance with applicable law. Promptly upon written
request, but not later than 30 days after the date of any payment of Taxes,
Borrower Representative shall furnish to Agent the original or a certified copy
of a receipt evidencing payment thereof.

(b) Subject to Section 1.12(d), each Borrower that is a signatory hereto shall
jointly and severally indemnify and, within 15 days of demand therefor, pay
Agent and each Lender for the full amount of Taxes (including any Taxes imposed
by any jurisdiction on amounts payable under this Section 1.12) paid by Agent or
such Lender, as appropriate, and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto, whether or not such
Taxes were correctly or legally asserted.

(c) Each Lender organized under the laws of a jurisdiction outside the United
States (a “Foreign Lender”) as to which payments to be made under this Agreement
or under the Notes are exempt from United States withholding tax under an
applicable statute or tax treaty shall provide to Borrower Representative and
Administrative Agent two copies of a properly completed and executed IRS Form
W-8ECI or Form W-8BEN or other applicable form, certificate or document
prescribed by the IRS or the United States certifying as to such Foreign
Lender’s entitlement to such exemption (a “Certificate of Exemption”). Any
Person organized under the laws of a jurisdiction outside the United States (a
“Foreign Person”) that seeks to become a Lender under this Agreement including
any Foreign Person who seeks to become an assignee or participant pursuant to
Section 9.1 shall provide a Certificate of Exemption to Borrower Representative
and Administrative Agent prior to becoming a Lender hereunder. No Foreign Person
may become a Lender hereunder if such Person fails to deliver a Certificate of
Exemption in advance of becoming a Lender. Each Foreign Lender shall promptly
deliver further copies of any forms or certificates required to be delivered
pursuant to this Section 1.12(c) if the most recently delivered form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recently delivered form. Notwithstanding any
other provision of this Section 1.12(c), a Foreign Lender shall not be required
to deliver any form pursuant to this Section 1.12(c) that such Foreign Lender is
not legally able to deliver.

(d) No Borrower shall be required to pay any additional amounts to any Lender
pursuant to Section 1.12(a)(i), or to indemnify any Lender pursuant to
Section 1.12(b), in respect of United States withholding taxes to the extent
imposed as a result of (i) the failure of such Lender to deliver to Borrower
Representative and Administrative Agent a Certificate of Exemption pursuant to
Section 1.12(c), (ii) such Certificate of Exemption not establishing a complete
exemption from

 

10



--------------------------------------------------------------------------------

United States withholding taxes or the information or certifications made
therein by the Lender being untrue or inaccurate on the date delivered in any
material respect, (iii) the Lender designating a successor lending office which
has the effect of causing the Borrowers or the Borrowers to become obligated to
make a payment pursuant to Section 1.12(a)(i) or Section 1.12(b) in excess of
its payment obligation immediately prior to such designation, or (iv) such
Lender being treated as a “conduit entity” within the meaning of U.S. Treasury
Regulations Section 1.881-3 or any successor provision; provided, however, that
Borrowers and the Borrowers shall be required to pay additional amounts to any
Lender pursuant to Section 1.12(a)(i), or to indemnify any Lender pursuant to
Section 1.12(b), in respect of United States withholding taxes if (x) any such
failure to deliver a Certificate of Exemption or the failure of such Certificate
of Exemption to establish a complete exemption from United States withholding
taxes or inaccuracy or untruth contain therein resulted from a change in any
applicable statute, treaty, regulation or other applicable law or any
interpretation of any of the foregoing occurring after the date hereof, which
change rendered such Lender no longer legally entitled to deliver such
Certificate of Exemption or otherwise ineligible for a complete exemption from
United States withholding taxes or render the information or certifications made
in such Certificate of Exemption untrue or inaccurate in any material respect,
(y) the re-designation of the Lender’s lending office was made at the request of
a Borrower or (z) the obligation to pay any additional amounts to any such
Lender pursuant to Section 1.12(a)(i), or to indemnify any such Lender pursuant
to Section 1.12(d), is with respect to an assignee Lender that becomes an
assignee Lender pursuant to Section 9.1 as a result of an assignment made at the
request of a Borrower.

(e) If, solely as a result of an event described in subsection (x) of
Section 1.12(d), (i) a Lender is unable to provide to Borrower Representative a
Certificate of Exemption or such Certificate of Exemption is unable to establish
a complete exemption from United States withholding taxes or (ii) the Borrowers
become liable to make to pay additional amounts to a Lender pursuant to
Section 1.12(a)(i), or to indemnify a Lender pursuant to Section 1.12(b),
Borrowers may exercise the remedies available to it under Section 1.13(d).

(f) If Agent or any Lender receives a refund in respect of any Taxes as to which
it has been paid additional amounts by a Borrower pursuant to Section 1.12(a) or
indemnified by a Borrower or Borrower pursuant to Section 1.12(b), Agent or such
Lender shall promptly notify Borrower Representative of such refund and shall,
within 30 days, remit to Borrower Representative an amount as Agent or such
Lender reasonably determines to be the proportion of the refunded amount as will
leave it, after such remittance, in no better or worse position than it would
have been if the Taxes had not be imposed and the corresponding additional
amounts or indemnification payment not been made; provided, that Borrower
Representative, upon the request of such Lender or Agent, agrees to return such
refund and any amounts which after such return, will leave such Lender in no
better or worse position than it would have been had Borrower not be required to
return such refund to such Lender or Agent in the event such Lender or Agent is
required to repay such refund.

 

11



--------------------------------------------------------------------------------

1.13 Capital Adequacy; Increased Costs; Illegality.

(a) If any Lender shall have reasonably determined that any law, treaty,
governmental (or quasi-governmental) rule, regulation, guideline or order
regarding capital adequacy, reserve requirements or similar requirements or
compliance by any Lender with any request or directive regarding capital
adequacy, reserve requirements or similar requirements (whether or not having
the force of law, including (a) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (b) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III)), in each case, adopted after the Closing Date, from any central bank or
other Governmental Authority increases or would have the effect of increasing
the amount of capital, reserves or other funds required to be maintained by such
Lender and thereby reducing the rate of return on such Lender’s capital as a
consequence of its obligations hereunder, then Borrowers shall from time to time
upon demand by such Lender (with a copy of such demand to Agent) pay to Agent,
for the account of such Lender, additional amounts sufficient to compensate such
Lender for such reduction. A reasonably detailed certificate as to the amount of
that reduction and showing the basis of the computation thereof submitted by
such Lender to Borrower Representative and to Agent shall, absent manifest
error, be final, conclusive and binding for all purposes.

(b) If, due to either (i) the introduction of or any change in any law or
regulation (or any change in the interpretation thereof) or (ii) the compliance
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law) (including, in each case,
(a) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (b) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III), in each
case adopted after the Closing Date, there shall be any increase in the cost to
any Lender of agreeing to make or making, funding or maintaining any Loan, then
Borrowers shall from time to time, upon demand by such Lender (with a copy of
such demand to Agent), pay to Agent for the account of such Lenders additional
amounts sufficient to compensate such Lender for such increased cost. A
certificate as to the amount of such increased cost, submitted to Borrower
Representative and to Agent by such Lender, shall be conclusive and binding on
Borrowers for all purposes, absent manifest error. Each Lender agrees that, as
promptly as practicable after it becomes aware of any circumstances referred to
in Section 1.13(a) above or in this Section 1.13(b), which would result in any
such increased cost, the affected Lender shall, to the extent not inconsistent
with such Lender’s internal policies of general application, use reasonable
commercial efforts to minimize costs and expenses incurred by it and payable to
it by Borrowers pursuant to Section 1.13(a) and (b).

 

12



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to agree
to make or to make or to continue to fund or maintain any LIBOR Loan, then,
unless that Lender is able to make or to continue to fund or to maintain such
LIBOR Loan at another branch or office of that Lender without, in that Lender’s
opinion, adversely affecting it or its Revolving Loan or the income obtained
therefrom, on notice thereof and demand therefor by such Lender to Borrower
Representative through Agent, (i) the obligation of such Lender to agree to make
or to make or to continue to fund or maintain LIBOR Loans shall terminate and
(ii) each Borrower shall forthwith prepay in full all outstanding LIBOR Loans
owing by such Borrower to such Lender, together with interest accrued thereon,
unless Borrower Representative on behalf of such Borrower, within 5 Business
Days after the delivery of such notice and demand, converts all LIBOR Loans into
Base Rate Loans.

(d) Within 15 days after receipt by Borrower Representative of written notice
and demand from any Lender (an “Affected Lender”) for payment of additional
amounts or increased costs as provided in Sections 1.12(a), 1.13(a) or 1.13(b),
Borrower Representative may, at its option, notify Agent and such Affected
Lender of its intention to replace the Affected Lender. So long as no Default,
which is not reasonably capable of being cured, or Event of Default has occurred
and is continuing, Borrower Representative may obtain, at Borrowers’ expense, a
replacement Lender (“Replacement Lender”) for the Affected Lender, which
Replacement Lender must be reasonably satisfactory to Agent. If Borrowers obtain
a Replacement Lender within 90 days following notice of their intention to do
so, the Affected Lender must sell and assign its Revolving Loan and Commitments
to such Replacement Lender for an amount equal to the principal balance of the
Revolving Loan held by the Affected Lender and all accrued interest and Fees
with respect thereto through the date of such sale; provided, that Borrowers
shall have reimbursed such Affected Lender for the additional amounts or
increased costs that it is entitled to receive under this Agreement through the
date of such sale and assignment. Furthermore, if Borrowers give a notice of
intention to replace and do not so replace such Affected Lender or pay all
outstanding Obligations and terminate the Commitments within 90 days thereafter,
Borrowers’ rights under this Section 1.13(d) shall terminate as to such costs or
additional amounts demanded by such Affected Lender and Borrowers shall promptly
pay all increased costs or additional amounts demanded by such Affected Lender
pursuant to Sections 1.12(a), 1.13(a) and 1.13(b).

 

13



--------------------------------------------------------------------------------

1.14 Single Loan. The Revolving Loan to each Borrower and all of the other
Obligations of each Borrower arising under this Agreement and the other Loan
Documents shall constitute one general obligation of that Borrower secured,
until the Termination Date, by all of the Collateral.

1.15 Security Interest.

(a) Security Interest. Borrowers, as more fully set forth in the Collateral
Documents, have granted to Agent for the benefit of itself and the Lenders a
first priority lien on the Collateral to secure the Obligations, subject to
Permitted Encumbrances. Borrowers acknowledge and agree that the security
interest granted to Agent for the benefit of itself and the Lenders pursuant to
the Collateral Documents is and continues to be a first lien upon and security
interest in the Collateral, subject to Permitted Encumbrances.

(b) Proceeds of Collateral. Upon the exercise of any rights and remedies by
Agent under the Loan Documents (including, the exercise of rights and remedies
with respect to the Collateral) after, and during the continuance of, an Event
of Default, all proceeds of the Collateral shall be applied in the order and
manner described in Section 1.8. Agent shall provide Borrowers with a reasonably
detailed list of any expenses and costs for which Agent seeks reimbursement and
payment from Borrowers at the time Agent requests payment.

(c) Benefit. The provisions of this Section 1.15 and the rights and benefits
hereof shall inure solely to the benefit of Agent, the Lenders and their
respective successors and permitted assigns and no other Person (including the
Borrowers) shall have or be entitled to assert rights or benefits under this
Section 1.15.

2. CONDITIONS PRECEDENT

2.1 Conditions to the Initial Revolving Loan. No Lender shall be obligated to
make any Revolving Loan on the Initial Funding Date, or to take, fulfill, or
perform any other action hereunder, until the following conditions have been
satisfied or provided for in a manner reasonably satisfactory to Agent, or
waived in writing by Agent and Lenders.

(a) Agreement; Loan Documents. This Agreement or counterparts hereof shall have
been duly executed by, and delivered to, Borrowers, each other Borrower, Agent
and Lenders shall have received such documents, instruments, agreements and
legal opinions as Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including all those listed in the Closing Checklist attached hereto as Annex D,
each in form and substance reasonably satisfactory to Agent.

(b) Approvals. Agent shall have received (i) satisfactory evidence that the
Borrowers have obtained all required consents and approvals of all Persons
including all requisite Governmental Authorities, to the execution, delivery and
performance of this Agreement and the other Loan Documents or (ii) an officer’s
or manager’s certificate in form and substance reasonably satisfactory to Agent
affirming that no such consents or approvals are required.

 

14



--------------------------------------------------------------------------------

(c) Payment of Fees. Borrowers shall have reimbursed Agent for all attorneys’
fees and reasonable costs and expenses of closing presented as of the Closing
Date.

(d) Approval of the Disclosure Document. Borrowers and each of the other
Borrowers shall have prepared, executed and delivered to Agent the Disclosure
Document and Agent shall have approved the disclosures contained therein.

(e) Capital Structure; Other Indebtedness. The capital structure of each
Borrower and the terms and conditions of all Indebtedness of each Borrower shall
be acceptable to Agent in its sole discretion.

(f) Due Diligence. Administrative Agent shall have completed its business and
legal due diligence and background checks on individuals as it deems
appropriate, with results of all reasonably satisfactory to Agent.

(g) Insurance Certificates. The Borrowers shall have delivered to Agent such
certificates of insurance as Agent shall reasonably require in form and content
acceptable to Agent evidencing the insurance coverages required by the terms of
this Agreement to be maintained by the Borrowers, including, without limitation,
“All Risk” and business interruption insurance and general liability and other
liability policies.

2.2 Further Conditions to Each Loan. No Lender shall be obligated to fund any
Advance, convert or continue any Loan as a LIBOR Loan, if, as of the date
thereof:

(a) any representation or warranty by any Borrower contained herein or in any
other Loan Document is (subject to any materiality or other qualifiers contained
in such representation or warranty) untrue or incorrect in any material respects
as of such date, except to the extent that such representation or warranty
expressly relates to an earlier date and except for changes therein expressly
permitted or expressly contemplated by this Agreement (including to the extent a
supplement to a disclosure contained in the Disclosure Document is to be
supplied to Agent when and as required under the Loan Documents and Requisite
Lenders under Section 5.6), and Administrative Agent or Requisite Lenders have
determined not to make such Advance or convert or continue any Loan as LIBOR
Loan as a result of the fact that such warranty or representation is untrue or
incorrect;

(b) any event or circumstance having a Material Adverse Effect has occurred and
is continuing since the date hereof as reasonably determined by the Requisite
Lenders, and Requisite Lenders have determined not to make such Advance or
convert or continue any Loan as a LIBOR Loan as a result of the fact that such
event or circumstance has occurred;

 

15



--------------------------------------------------------------------------------

(c) any Default, which is not reasonably capable of being cured, or Event of
Default has occurred and is continuing or would result after giving effect to
any Advance and Agent or Requisite Lenders shall have determined not to make any
Advance or convert or continue any Loan as a LIBOR Loan as a result of that
Default, which is not reasonably capable of being cured, or Event of Default; or

(d) after giving effect to any Advance, the outstanding principal amount of the
aggregate Revolving Loan would exceed Borrowing Availability.

The request and acceptance by any Borrower of the proceeds of any Advance or the
conversion or continuation of any Loan into, or as, a LIBOR Loan shall be deemed
to constitute, as of the date thereof, (i) a representation and warranty by
Borrowers that the conditions in this Section 2.2 have been satisfied and (ii) a
reaffirmation by Borrowers of the cross-guaranty provisions set forth in
Section 12 and of the granting and continuance of Agent’s Liens, on behalf of
itself and Lenders, pursuant to the Collateral Documents.

3. REPRESENTATIONS AND WARRANTIES

To induce Lenders to make the Revolving Loan, the Borrowers executing this
Agreement, jointly and severally, make the following representations and
warranties to Agent and each Lender with respect to all Borrowers, each and all
of which shall survive the execution and delivery of this Agreement.

3.1 Corporate Existence; Compliance with Law. Each Borrower (a) is a corporation
or limited liability company duly organized, validly existing and in good
standing under the laws of its respective jurisdiction of incorporation or
organization set forth in the Disclosure Document; (b) is duly qualified to
conduct business and is in good standing in each other jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification, except where the failure to be so qualified would not reasonably
be expected to have a Material Adverse Effect; (c) has the requisite corporate
or limited liability company power and authority and the legal right to own,
pledge, mortgage or otherwise encumber and operate its properties, to lease the
property it operates under lease and to conduct its business as now, heretofore
and proposed to be conducted; (d) subject to specific representations regarding
Environmental Laws, has all material licenses, permits, consents or approvals
from or by, and has made all material filings with, and has given all material
notices to, all Governmental Authorities having jurisdiction, to the extent
required for such ownership, operation and conduct, where the failure to do so
would not be reasonably expected to have a Material Adverse Effect; (e) is in
compliance with its charter and bylaws or operating agreement, as applicable;
and (f) to the best of each Borrower’s actual knowledge, is in compliance with
and has all licenses required under all laws, including, without limitation, all
applicable consumer credit and collection laws, except where the failure to be
in compliance or have such licenses would not be reasonably expected to have a
Material Adverse Effect; and (g) subject to specific representations set forth
herein regarding ERISA, Environmental Laws, tax and other laws, is in compliance
with all applicable provisions of law, except where the failure to comply,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

16



--------------------------------------------------------------------------------

3.2 Executive Offices, Collateral Locations, FEIN. As of the Closing Date, the
current location of each Borrower’s chief executive office and premises at which
any Collateral is located are set forth in the Disclosure Document, and none of
such locations has changed within the 12 months preceding the Closing Date. In
addition, the Disclosure Document lists the federal employer identification
number of each Borrower.

3.3 Corporate Power, Authorization, Enforceable Obligations. The execution,
delivery and performance by each Borrower of the Loan Documents to which it is a
party and the creation of all Liens provided for therein: (a) are within such
Person’s power; (b) have been duly authorized by all necessary corporate or
limited liability company action; (c) do not contravene any provision of such
Person’s charter, bylaws or operating agreement as applicable; (d) do not
violate any law or regulation, or any order or decree of any court or
Governmental Authority applicable to such Person; (e) do not conflict with or
result in the breach or termination of, constitute a default under or accelerate
or permit the acceleration of any performance required by, any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which such
Person is a party or by which such Person or any of its property is bound;
(f) do not result in the creation or imposition of any Lien upon any of the
property of such Person other than those in favor of Agent, on behalf of itself
and Lenders, pursuant to the Loan Documents; and (g) do not require the consent
or approval of any Governmental Authority or any other Person, except those
referred to in Section 2.1(b), all of which will have been duly obtained, made
or complied with prior to the Closing Date. Each of the Loan Documents has been
duly executed and delivered by each Borrower that is a party thereto and each
such Loan Document constitutes a legal, valid and binding obligation of such
Borrower enforceable against it in accordance with its terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating or affecting creditors’ rights
(whether considered in a proceeding in equity or at law) and an implied covenant
of good faith and fair dealings.

3.4 Financial Statements and Projections. All Financial Statements have been
prepared in accordance with GAAP consistently applied throughout the periods
covered (except as disclosed therein and except, with respect to unaudited
Financial Statements, for normal year-end audit adjustments) and present fairly
in all material respects the financial position of the Persons covered thereby
as at the dates thereof and the results of their operations and cash flows for
the periods then ended. The following Financial Statements have been filed with
the Securities and Exchange Commission and are publicly available: The audited
balance sheet(s) as at September 30, 2013 and the related statement(s) of income
of Asta Funding and its Subsidiaries, for the fiscal year then ended, as
prepared by its independent certified public accountants.

3.5 Material Adverse Effect. Between September 30, 2013 and the Closing Date:
(a) no Borrower has incurred any obligations, contingent or non-contingent
liabilities, liabilities for Charges, long-term leases or unusual forward or
long-term commitments that are outstanding as of the Closing Date and that,
alone or in the aggregate, would reasonably be expected to have a Material
Adverse Effect, (b) no contract, lease or other agreement or instrument has been
entered into by any Borrower or has become binding upon any Borrower’s assets
and no law or regulation applicable to any Borrower has been adopted that has
had or would reasonably be expected to have a Material Adverse Effect, and
(c) no Borrower is in default and to the best of Borrowers’ knowledge no third
party is in default under any material contract, lease or other agreement or
instrument, that alone or in the aggregate would reasonably be expected to have
a Material Adverse Effect. Between September 30, 2013 and the Closing Date no
event has occurred, that alone or together with other events, would reasonably
be expected to have a Material Adverse Effect.

 

17



--------------------------------------------------------------------------------

3.6 Ownership of Property; Liens. As of the Closing Date, the real estate (“Real
Estate”) listed in the Disclosure Document constitutes all of the real property
owned, leased or subleased, or used by any Borrower as warehouse, storage or
office space or where assets may otherwise be located, and identifies any such
real property leased from an Affiliate of any Borrower. No Borrower owns any
Real Estate, and all leased Real Estate of any Borrowers is described on the
Disclosure Document. The Disclosure Document further describes any Real Estate
with respect to which any Borrower is a lessor, sublessor or assignor as of the
Closing Date. Each Borrower also has good and marketable title to, or valid
leasehold interests in, all of its material personal property and assets. As of
the Closing Date, none of the properties and assets of any Borrower are subject
to any Liens other than Permitted Encumbrances, and there are no facts,
circumstances or conditions known to any Borrower that may result in any Liens
(including Liens arising under Environmental Laws) other than Permitted
Encumbrances. The Disclosure Document also describes any purchase options,
rights of first refusal or other similar contractual rights pertaining to any
Real Estate. As of the Closing Date, no portion of any Borrower’s Real Estate
has suffered any material damage by fire or other casualty loss that has not
heretofore been repaired and restored in all material respects to its
pre-casualty condition or otherwise remedied. As of the Closing Date, all
material permits required to have been issued or appropriate to enable the Real
Estate to be lawfully occupied and used for all of the purposes for which it is
currently occupied and used have been lawfully issued and are in full force and
effect, except where the failure to have any permit will not have a Material
Adverse Effect.

3.7 Labor Matters. As of the Closing Date (a) no strikes or other material labor
disputes against any Borrower are pending or, to any Borrower’s knowledge,
threatened; (b) hours worked by and payment made to employees of each Borrower
comply in all material respects with the Fair Labor Standards Act and each other
federal, state, local or foreign law applicable to such matters; (c) all
payments due from any Borrower for employee health and welfare insurance have
been paid or accrued as a liability on the books of such Borrower; (d) except as
set forth in the Disclosure Document, no Borrower is a party to or bound by any
material collective bargaining agreement, management agreement, consulting
agreement, employment agreement, bonus, restricted stock, stock option, or stock
appreciation plan or agreement or any similar plan, agreement or arrangement
(and true and complete copies of any agreements described on the Disclosure
Document have been delivered to Agent); (e) there is no organizing activity
involving any Borrower pending or, to any Borrower’s knowledge, threatened by
any labor union or group of employees; (f) there are no representation
proceedings pending or, to any Borrower’s knowledge, threatened with the
National Labor Relations Board, and no labor organization or group of employees
of any Borrower has made a pending demand for recognition; and (g) except as set
forth in the Disclosure Document, there are no material complaints or charges
against any Borrower pending or, to the knowledge of any Borrower, threatened to
be filed with any Governmental Authority or arbitrator based on, arising out of,
in connection with, or otherwise relating to the employment or termination of
employment by any Borrower of any individual.

 

18



--------------------------------------------------------------------------------

3.8 Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness.
Except as set forth in the Disclosure Document, as of the Closing Date, no
Borrower has any Subsidiaries, is engaged in any joint venture or partnership
with any other Person, or is an Affiliate of any other Person. All of the issued
and outstanding Stock of Palisades Collection is owned by Asta and the stock of
Asta is publicly traded. Except as set forth in the Disclosure Document, there
are no outstanding rights to purchase, options, warrants or similar rights or
agreements pursuant to which any Borrower may be required to issue, sell,
repurchase or redeem any of its Stock or other equity securities or any Stock or
other equity securities of its Subsidiaries. All outstanding Indebtedness and
Guaranteed Indebtedness of each Borrower as of the Closing Date (except for the
Obligations) is described in the Disclosure Document.

3.9 Government Regulation. No Borrower is an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940. No Borrower is subject to regulation under any federal or state statute
that restricts or limits its ability to incur Indebtedness or to perform its
obligations hereunder. The making of the Revolving Loan by Lender to Borrowers,
the application of the proceeds thereof and repayment thereof will not violate
any provision of any such statute or any rule, regulation or order issued by the
Securities and Exchange Commission.

3.10 Margin Regulations. No Borrower is engaged, nor will it engage, principally
or as one of its important activities, in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” as such terms are
defined in Regulation U of the Federal Reserve Board as now and from time to
time hereafter in effect (such securities being referred to herein as “Margin
Stock”). No Borrower owns any Margin Stock, and none of the proceeds of the
Revolving Loan or other extensions of credit under this Agreement will be used,
directly or indirectly, for the purpose of purchasing or carrying any Margin
Stock, for the purpose of reducing or retiring any Indebtedness that was
originally incurred to purchase or carry any Margin Stock or for any other
purpose that might cause any of the Revolving Loan or other extensions of credit
under this Agreement to be considered a “purpose credit” within the meaning of
Regulations T, U or X of the Federal Reserve Board. No Borrower will take or
permit to be taken any action that might cause any Loan Document to violate any
regulation of the Federal Reserve Board.

3.11 Taxes. All tax returns, reports and statements, including information
returns, required by any Governmental Authority (“Tax Returns”) to be filed by
any Borrower have been filed with the appropriate Governmental Authority except
Tax Returns relating to state and local taxes which do not exceed $500,000 in
the aggregate; all such Tax Returns are true, correct and complete in all
material respects; and all Charges have been paid prior to the date on which any
material fine, penalty, interest or late charge may be added thereto for
nonpayment thereof (or any such fine, penalty, interest, late charge or loss has
been paid), excluding Charges or other amounts being contested in accordance
with Section 5.2(b). There are no material Liens for Charges (other than for
current Charges not yet due and payable) upon the assets of any Borrower. No
material adjustment relating to such Tax Returns has been proposed formally
(whether verbally or in writing) or informally (in writing) by any Governmental
Authority and, to the knowledge of each Borrower, no basis exists for any such
adjustment. Proper and accurate amounts have been withheld by each Borrower from
its respective employees, independent contractors, creditors, members, partners
and other third parties for all periods in compliance in all material respects
with all applicable federal, state, local and foreign laws and such withholdings
have been timely paid to the respective Governmental Authorities. The Disclosure
Document sets forth as of the Closing Date those taxable years for which any
Borrower’s Tax Returns are currently being audited by the IRS or any other
applicable Governmental Authority, and any assessments or to the knowledge of
any Borrower, any threatened assessments in connection with such audit, or
otherwise currently

 

19



--------------------------------------------------------------------------------

outstanding. Except as described in the Disclosure Document, no Borrower has
executed or filed with the IRS or any other Governmental Authority any agreement
or other document extending, or having the effect of extending, the period for
assessment or collection of any Charges. None of the Borrowers nor their
respective predecessors are liable to any Governmental Authority for any
material Charges: (a) under any agreement (including any tax sharing agreements)
or (b) to each Borrower’s knowledge, as a transferee. As of the Closing Date, no
Borrower has agreed or been requested to make any adjustment under IRC
Section 481(a), by reason of a change in accounting method or otherwise, which
would have a Material Adverse Effect.

3.12 ERISA.

(a) The Disclosure Document lists (i) all ERISA Affiliates, (ii) all material
Plans and separately identifies each such Plan as a Title IV Plan, ESOP or other
Pension Plan or as a Welfare Plan, including Retiree Welfare Plans and
(iii) each Multiemployer Plan. Copies of all such listed Plans (other than
Multiemployer Plans), together with a copy of the latest IRS/DOL 5500-series
form for each such Plan, have been delivered or made available to Agent. Except
as set forth in the Disclosure Document, each Qualified Plan has been determined
by the IRS to qualify under Section 401 of the IRC, the trusts created
thereunder have been determined to be exempt from tax under the provisions of
Section 501 of the IRC, and nothing has occurred that would reasonably be
expected to cause the loss of such qualification or tax-exempt status. Each Plan
is in material compliance with its provisions and the applicable provisions of
ERISA and the IRC, including the timely filing of all reports required under the
IRC or ERISA, including the statement required by 29 CFR Section 2520.104-23.
Neither any Borrower nor ERISA Affiliate has failed to make any contribution or
pay any amount due as required by either Section 412 of the IRC or Section 302
of ERISA. Neither any Borrower nor ERISA Affiliate has engaged in a “prohibited
transaction,” as defined in Section 406 of ERISA and Section 4975 of the IRC, in
connection with any Plan, that would subject any Borrower to a material tax on
prohibited transactions imposed by Section 502(i) of ERISA or Section 4975 of
the IRC.

(b) Except as set forth in the Disclosure Document: (i) no Title IV Plan has any
Unfunded Pension Liability, no assets of any Borrower or ERISA Affiliate are
subject to any Lien under Section 412 of the IRC or Section 302 or 4068 of
ERISA, and no event has occurred that would reasonably be expected to result in
the imposition of such Lien; (ii) no ERISA Event or event described in
Section 4062(e) of ERISA with respect to any Title IV Plan has occurred or is
reasonably expected to occur; (iii) there are no pending, or to the knowledge of
any Borrower, threatened claims (other than claims for benefits in the normal
course), sanctions, actions or lawsuits, asserted or instituted against any Plan
or any Person as fiduciary or sponsor of any Plan; (iv) no Borrower or ERISA
Affiliate has incurred or reasonably expects to incur any liability as a result
of a complete or partial withdrawal from a Multiemployer Plan; (v) within the
last five years no Title IV Plan of any Borrower or ERISA Affiliate has been
terminated, whether or not in a “standard termination” as that term is used in
Section 4041(b)(1) of ERISA, nor has any Title IV Plan of any Borrower or any
ERISA Affiliate (determined at any time

 

20



--------------------------------------------------------------------------------

within the last five years) with Unfunded Pension Liabilities been transferred
outside of the “controlled group” (within the meaning of Section 4001(a)(14) of
ERISA) of any Borrower or ERISA Affiliate (determined at such time) with respect
to which termination or transfer a Borrower has a material unsatisfied
liability; (vi) except in the case of any ESOP, Stock of all Borrowers and their
ERISA Affiliates makes up, in the aggregate, no more than 10% of fair market
value of the assets of any Plan measured on the basis of fair market value as of
the latest valuation date of any Plan; and (vii) no liability under any Title IV
Plan has been satisfied with the purchase of a contract from an insurance
company that is not rated AAA by the Standard & Poor’s Corporation or an
equivalent rating by another nationally recognized rating agency.

3.13 No Litigation. No action, claim, lawsuit, demand, investigation or
proceeding is now pending or, to the knowledge of any Borrower, threatened in
writing against any Borrower, before any Governmental Authority or before any
arbitrator or panel of arbitrators (collectively, “Litigation”), (a) that
challenges any Borrower’s right or power to enter into or perform any of its
obligations under the Loan Documents to which it is a party, or the validity or
enforceability of any Loan Document or any action taken thereunder, or (b) that
would reasonably be expected to be determined adversely to any Borrower and
that, if so determined, would reasonably be expected to have a Material Adverse
Effect. Except as set forth on the Disclosure Document, as of the Closing Date
there is no Litigation pending or, to any Borrower’s knowledge, threatened, that
seeks damages in excess of $2,500,000 with respect to claims for which the
applicable Borrower has no right of indemnification from the originator or
seller of that Account, or that seeks damages in excess of $2,500,000 with
respect to claims for which the applicable Borrower has no insurance coverage,
or injunctive relief against any material activities of a Borrower, or makes
allegations of criminal misconduct (other than any such allegations contained in
counterclaims in any credit collection action arising in the ordinary course of
business) of, any Borrower.

3.14 Brokers. No broker or finder brought about the obtaining, making or closing
of the Revolving Loan, and no Borrower or Affiliate thereof has any obligation
to any Person in respect of any finder’s or brokerage fees in connection
therewith.

3.15 Intellectual Property. As of the Closing Date, each Borrower owns or has
rights to use all Intellectual Property necessary to continue to conduct its
business as now or heretofore conducted by it or proposed to be conducted by it.
Each Trademark, Copyright and Patent registered with or that is the subject of
an application with the United States Patent and Trademark Office, or its
foreign equivalents, or the United States Copyright Office or its foreign
equivalents, as applicable, and each License is listed, together with
application or registration numbers, as applicable, in the Disclosure Document.
Except as set forth in the Disclosure Document, each Borrower, jointly and
severally, represents and warrants that all Patents, Trademarks and Copyrights
which are necessary or material to the operations of such Borrower have been
registered with the United States Patent and Trademark Office or its foreign
equivalents or the United States Copyright Office or its foreign equivalents, as
applicable. Each Borrower conducts its business and affairs without infringement
of or interference with any Intellectual Property of any other Person in any
material respect. Except as set forth in the Disclosure Document, no Borrower is
aware of any infringement claim by any other Person with respect to any
Intellectual Property.

 

21



--------------------------------------------------------------------------------

3.16 Full Disclosure. No information contained in this Agreement, any of the
other Loan Documents, Financial Statements or Collateral Reports or other
written reports from time to time delivered hereunder and no written statement
furnished by or on behalf of any Borrower to Agent or any Lender pursuant to the
terms of this Agreement contains or will contain when delivered or furnished any
untrue statement of a material fact or omits or will omit to state a material
fact necessary to make the statements contained herein or therein not materially
misleading in light of the circumstances under which they were made. The Liens
granted to Agent, on behalf of itself and Lenders, pursuant to the Collateral
Documents will at all times be fully perfected first priority Liens in and to
the Collateral described therein, subject, as to priority, only to Permitted
Encumbrances.

3.17 Environmental Matters.

(a) Except as set forth in the Disclosure Document, as of the Closing Date:
(i) the Real Estate is free of contamination from any Hazardous Material except
for such contamination that would not result in material Environmental
Liabilities; (ii) no Borrower has caused or suffered to occur any Release of
Hazardous Materials on, at, in, under, above, to, from or about any of its Real
Estate; (iii) the Borrowers are and have been in compliance with all
Environmental Laws, except for such noncompliance that would not result in
material Environmental Liabilities; (iv) the Borrowers have obtained, and are in
compliance with, all Environmental Permits required by Environmental Laws for
the operations of their respective businesses as presently conducted or as
proposed to be conducted, except where the failure to so obtain or comply with
such Environmental Permits would not result in material Environmental
Liabilities, and all such Environmental Permits are valid, uncontested and in
good standing; (v) no Borrower is involved in operations or knows of any facts,
circumstances or conditions, including any Releases of Hazardous Materials, that
are likely to result in any material Environmental Liabilities; and no Borrower
has permitted any current or former tenant or occupant of the Real Estate to
engage in any such operations; (vi) there is no Litigation arising under or
related to any Environmental Laws, Environmental Permits or Hazardous Material
that seeks damages, penalties, fines, costs or expenses in excess of $500,000 or
injunctive relief against, or that alleges criminal misconduct by, any Borrower;
and (vii) no notice has been received by any Borrower identifying it as a
“potentially responsible party” or requesting information under CERCLA or
analogous state statutes, and to the knowledge of the Borrowers, there are no
facts, circumstances or conditions that may result in any Borrower being
identified as a “potentially responsible party” under CERCLA or analogous state
statutes.

(b) The Borrowers have provided to Agent copies of all existing environmental
reports, reviews and audits and all written information pertaining to actual or
potential material Environmental Liabilities performed at the request of any
Borrower or otherwise received by any Borrower, in each case relating to any
Borrower.

 

22



--------------------------------------------------------------------------------

(c) Each Borrower hereby acknowledges and agrees that Agent (i) is not now, and
has not ever been, in control of any of the Real Estate or any Borrower’s
affairs, and (ii) is not authorized by the Loan Documents or otherwise to
influence any Borrower’s conduct with respect to the ownership, operation or
management of any of its Real Estate or compliance with Environmental Laws or
Environmental Permits.

3.18 Insurance. The Disclosure Document lists all insurance policies of any
nature maintained, as of the Closing Date, for current occurrences by each
Borrower, as well as a summary of the terms of each such policy.

3.19 [OMITTED].

3.20 Government Contracts. Except as set forth in the Disclosure Document, as of
the Closing Date, no Borrower is a party to any contract or agreement with any
Governmental Authority and no Borrower’s Accounts are subject to the Federal
Assignment of Claims Act (31 U.S.C. § 3727) or any similar state or local law.

3.21 Servicing Agreements. The Disclosure Document reasonably identifies, as of
the Closing Date, all Servicing Agents involved in the collection of any
Payments, Accounts and Portfolios, except for any Servicing Agent whose
collection of Payments, Accounts and Portfolios, in the aggregate for all
Borrowers (and their Subsidiaries, other than Pal XVI), during any Fiscal
Quarter, did not exceed $6,000,000, or whose collection of Payments, Accounts
and Portfolios are not reasonably expected by Borrowers to exceed $6,000,000
during any Fiscal Quarter.

3.22 Solvency. Both before and after giving effect to (a) the Revolving Loan to
be made or incurred on the Closing Date or such other date as the Revolving Loan
requested hereunder are made or incurred, (b) the disbursement of the proceeds
of the Revolving Loan pursuant to the instructions of Borrower Representative;
and (c) the payment and accrual of all transaction costs in connection with the
foregoing, each Borrower is and will be Solvent.

3.23 Restrictions on or Relating to Subsidiaries. Except as set forth in the
Disclosure Document, there does not exist any encumbrance or restriction on the
ability of (a) any Borrower or any Subsidiary of any Borrower to pay dividends
or make any other distributions on its Stock or any other interest or
participation in its profits owned by any Borrower or any Subsidiary of any
Borrower, or to pay any Indebtedness owed to any Borrower or any Subsidiary of
any Borrower, (b) any Borrower or any Subsidiary of any Borrower to make loans
or advances to any Borrower or any Subsidiary of any Borrower or (c) any
Borrower or any Subsidiary of any Borrower to transfer any of its properties or
assets to any Borrower or any Subsidiary of any Borrower.

3.24 Disaster Recovery Plan. The Borrowers represent and warrant that the
Disaster Recovery Plan is sufficient to protect the Borrowers in the event of a
disaster. To the extent applicable, the Borrowers hereby collaterally assign to
the Agent, for the benefit of the Lenders, all of the Borrowers’ right, title
and interest in the Disaster Recovery Plan and all agreements related thereto.

 

23



--------------------------------------------------------------------------------

4. FINANCIAL STATEMENTS AND INFORMATION

4.1 Reports and Notices.

(a) Each Borrower hereby agrees that from and after the Closing Date and until
the Termination Date, it shall deliver or cause to be delivered the Financial
Statements, notices and other information at the times, to the Persons and in
the manner set forth in Annex E.

(b) Each Borrower hereby agrees that, from and after the Closing Date and until
the Termination Date, it shall deliver or cause to be delivered the various
Collateral Reports at the times, to the Persons and in the manner set forth in
Annex F.

4.2 Communication with Accountants. At any time on or after the Initial Funding
Date, if an Event of Default has occurred and is continuing, each Borrower
executing this Agreement authorizes (a) Agent, with consent of Borrower
Representative, and (b) so long as an Event of Default has occurred and is
continuing, Agent and each Lender, to communicate directly with its independent
certified public accountants, including Grant Thornton LLP, and authorizes and,
at Agent’s request, shall request those accountants to disclose and make
available to Agent and each Lender any and all Financial Statements and other
supporting financial documents, schedules and information relating to any
Borrower (including copies of any issued management letters) with respect to the
business, financial condition and other affairs of any Borrower.

4.3 Annual Audited Statements. A qualification on the audited Financial
Statements of Asta Funding and its Subsidiaries solely as a result of the
Commitment Termination Date scheduled to occur in less than one year shall not
be deemed to violate the reporting requirements set forth in paragraph (b) of
Annex E to the Credit Agreement.

5. AFFIRMATIVE COVENANTS

Each Borrower executing this Agreement jointly and severally agrees as to all
Borrowers that from and after the date hereof and until the Termination Date:

5.1 Maintenance of Existence and Conduct of Business. Each Borrower shall: do or
cause to be done all things necessary to preserve and keep in full force and
effect its corporate existence and its rights and franchises; continue to
conduct its business substantially as now conducted or as otherwise permitted
hereunder; at all times maintain, preserve and protect all material assets and
properties useful in the conduct of its business, and keep the same in good
repair, working order and condition in all material respects (taking into
consideration ordinary wear and tear) and from time to time make, or cause to be
made, all necessary or appropriate repairs, replacements and improvements
thereto consistent with industry practices; and except as permitted by
Section 6.4, transact business only in such corporate and trade names as are set
forth in the Disclosure Document.

5.2 Payment of Charges.

(a) Subject to Section 5.2(b), each Borrower shall pay and discharge or cause to
be paid and discharged promptly all Charges payable by it (other than Charges
that it does not have knowledge of or which do not exceed $500,000 in the
aggregate), including (i) Charges imposed upon it, its income and profits, or
any of its property (real, personal or mixed) and all Charges with respect to
tax, social security and unemployment withholding with respect to its employees,
(ii) lawful claims for labor, materials, supplies and services or otherwise, and
(iii) all storage or rental charges payable to warehousemen or bailees, in each
case, before any thereof shall become past due.

 

24



--------------------------------------------------------------------------------

(b) Each Borrower may in good faith contest, by appropriate proceedings, the
validity or amount of any Charges, Taxes or claims described in Section 5.2(a);
provided, that (i) adequate reserves with respect to such contest are maintained
on the books of such Borrower, in accordance with GAAP; (ii) no Lien shall be
imposed to secure payment of such Charges (other than payments to warehousemen
and/or bailees) that is superior to any of the Liens securing the Obligations
and such contest is maintained and prosecuted continuously and with diligence
and operates to suspend collection or enforcement of such Charges; (iii) none of
the Collateral becomes subject to forfeiture or loss as a result of such
contest; and (iv) such Borrower shall promptly pay or discharge such contested
Charges, Taxes or claims and all additional charges, interest, penalties and
expenses, if any, and shall deliver to Agent evidence reasonably acceptable to
Agent of such compliance, payment or discharge, if such contest is terminated or
discontinued adversely to such Borrower or the conditions set forth in this
Section 5.2(b) are no longer met.

5.3 Books and Records. Each Borrower shall keep adequate books and records with
respect to its business activities in which proper entries, reflecting all
financial transactions, are made in accordance with GAAP and on a basis
consistent with the Financial Statements described in or attached to the
Disclosure Document.

5.4 Insurance; Damage to or Destruction of Collateral.

(a) The Borrowers shall, at their sole cost and expense, maintain the policies
of insurance described on the Disclosure Document as in effect on the date
hereof or otherwise in form and amounts and with insurers reasonably acceptable
to Agent, it being acknowledged that the Borrowers’ insurers as of the date
hereof are reasonably acceptable to Agent. Copies of all such policies of
insurance shall be delivered to Agent within 30 days of the Closing Date. Such
policies of insurance (or the loss payable and additional insured endorsements
delivered to Agent) shall contain provisions pursuant to which the insurer
agrees to provide 30 days prior written notice to Agent in the event of any
non-renewal, cancellation or amendment of any such insurance policy. If any
Borrower at any time or times hereafter shall fail to obtain or maintain any of
the policies of insurance required above, or to pay all premiums relating
thereto, Agent may at any time or times thereafter that such insurance is not in
effect obtain and maintain such policies of insurance and pay such premiums.
Agent shall have no obligation to obtain insurance for any Borrower or pay any
premiums therefor. By doing so, Agent shall not be deemed to have waived any
Default, which is not reasonably capable of being cured, or Event of Default
arising from any Borrower’s failure to maintain such insurance or pay any
premiums therefor. All sums so disbursed, including reasonable attorneys’ fees,
court costs and other charges related thereto, shall be payable on demand by
Borrowers to Agent and shall be additional Obligations hereunder secured by the
Collateral.

 

25



--------------------------------------------------------------------------------

(b) Each Borrower shall deliver to Agent, in form and substance reasonably
satisfactory to Agent, endorsements to (i) all “All Risk” and business
interruption insurance naming Agent, on behalf of itself and Lenders, as loss
payee, and (ii) all general liability and other liability policies naming Agent,
on behalf of itself and Lenders, as additional insured. Each Borrower
irrevocably makes, constitutes and appoints Agent (and all officers, employees
or agents designated by Agent), so long as any Default, which is not reasonably
capable of being cured, or Event of Default has occurred and is continuing, as
such Borrower’s true and lawful agent and attorney-in-fact for the purpose of
making, settling and adjusting claims under such “All Risk” policies of
insurance, endorsing the name of such Borrower on any check or other item of
payment for the proceeds of such “All Risk” policies of insurance and for making
all determinations and decisions with respect to such “All Risk” policies of
insurance. Agent shall have no duty to exercise any rights or powers granted to
it pursuant to the foregoing power-of-attorney. Borrower Representative shall
promptly notify Agent of any loss, damage, or destruction to the Collateral in
the amount of $1,000,000 or more, whether or not covered by insurance or
reimbursable under condemnation provisions. After deducting from such proceeds
the expenses, if any, incurred by Agent in the collection or handling thereof,
if no Event of Default has occurred and is continuing, Agent shall promptly
release such proceeds to Borrowers. If an Event of Default has occurred and is
continuing, Agent may, at its option, either (i) apply such insurance or
condemnation proceeds to the reduction of the Obligations in accordance with
Section 1.8 or (ii) permit the Borrowers to replace, restore, repair or rebuild
the property on terms acceptable to Agent in its sole discretion; provided, that
in the case of insurance or condemnation proceeds pertaining to any Borrower
that is not a Borrower, (i) such insurance or condemnation proceeds shall be
applied ratably to all of the Revolving Loan owing by each Borrower, or
(ii) permit or require the applicable Borrower to use such money, or any part
thereof, to replace, repair, restore or rebuild the Collateral in a diligent and
expeditious manner with materials and workmanship of substantially the same
quality as existed before the loss, damage or destruction.

5.5 Compliance with Laws. Each Borrower shall comply with all federal, state,
local and foreign laws and regulations applicable to it, including those
relating to consumer credit, collection laws, licensing requirements, ERISA and
labor matters and Environmental Laws and Environmental Permits, except to the
extent that the failure to comply, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. Borrowers shall cause
any Servicing Agent and other Person (including any collection agent, agency or
attorney) involved in the collection of Accounts and other Collateral to comply
with all federal, state, local and foreign laws and regulations applicable to
it, including those relating to consumer credit, collection laws, licensing
requirements, ERISA and labor matters and Environmental Laws and Environmental
Permits, except to the extent that the failure to comply, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

 

26



--------------------------------------------------------------------------------

5.6 Supplemental Disclosure. From time to time as may be reasonably requested by
Agent (which request will not be made more frequently than once each year absent
the occurrence and continuance of a Default, which is not reasonably capable of
being cured, or an Event of Default), the Borrowers shall supplement each
disclosure contained in the Disclosure Document, or any representation herein or
in any other Loan Document, with respect to any matter hereafter arising that,
if existing or occurring at the date of this Agreement, would have been required
to be set forth or described in the Disclosure Document or as an exception to
such representation or that is necessary to correct any information in the
Disclosure Document or representation which has been rendered inaccurate thereby
(and, in the case of any supplements to the Disclosure Document, such Disclosure
Document shall be appropriately marked to show the changes made therein);
provided, that (a) no such supplement to the Disclosure Document or
representation shall amend, supplement or otherwise modify the term “Disclosure
Document” as used herein or any representation with respect thereto, or be or be
deemed a waiver of any Default or Event of Default resulting from the matters
disclosed therein, except as consented to by Agent and Requisite Lenders in
writing, which consent will not be unreasonably withheld or delayed, (b) no
supplement shall be required or permitted as to representations and warranties
that relate solely to the Closing Date (including, without limitation and for
the avoidance of doubt, those contained in Sections 3.8 (Ventures, Subsidiaries
and Affiliates; Outstanding Stock and Indebtedness) and 3.19 (Deposit and
Disbursement Accounts)) and (c) the requirement to supplement the Disclosure
Document hereto shall be subject to any materiality and other qualifiers set
forth in any representation and warranty.

5.7 Intellectual Property. Each Borrower will continue to own or have rights to
use all Intellectual Property necessary to continue to conduct its business as
now or heretofore conducted by it or proposed to be conducted by it, and shall
conduct its business and affairs without knowingly infringing or interfering
with any Intellectual Property of any other Person in any material respect.

5.8 Environmental Matters. Each Borrower shall and shall cause each Person
within its control to: (a) conduct its operations and keep and maintain its Real
Estate in compliance with all Environmental Laws and Environmental Permits other
than noncompliance that would not reasonably be expected to have a Material
Adverse Effect; (b) implement any and all investigation, remediation, removal
and response actions that are appropriate or necessary to maintain the value and
marketability of the Real Estate or to otherwise comply with Environmental Laws
and Environmental Permits pertaining to the presence, generation, treatment,
storage, use, disposal, transportation or Release of any Hazardous Material on,
at, in, under, above, to, from or about any of its Real Estate; (c) notify Agent
promptly after such Borrower becomes aware of any violation of Environmental
Laws or Environmental Permits or any Release on, at, in, under, above, to, from
or about any Real Estate that would reasonably be expected to result in any
material Environmental Liabilities; and (d) promptly forward to Agent a copy of
any order, notice, request for information or any communication or report
received by such Borrower in connection with any such violation or Release or
any other matter relating to any Environmental Laws or Environmental Permits
that would reasonably be expected to result in material Environmental
Liabilities, in each case whether or not the Environmental Protection Agency or
any Governmental Authority has taken or threatened any action in connection with
any such violation, Release or other matter. If Agent at any time has a
reasonable basis to believe that there may be a violation of any Environmental
Laws or Environmental Permits by any Borrower or any Environmental Liability
arising thereunder,

 

27



--------------------------------------------------------------------------------

or a Release of Hazardous Materials on, at, in, under, above, to, from or about
any of its Real Estate, that, in each case, would reasonably be expected to have
a Material Adverse Effect, then each Borrower shall, upon Agent’s written
request (i) cause the performance of such environmental audits including
subsurface sampling of soil and groundwater, and preparation of such
environmental reports, at Borrowers’ expense, as Agent may from time to time
reasonably request, which shall be conducted by reputable environmental
consulting firms reasonably acceptable to Agent and shall be in form and
substance reasonably acceptable to Agent, and (ii) permit Agent or its
representatives to have access to all Real Estate for the purpose of conducting
such environmental audits and testing as Agent deems appropriate, including
subsurface sampling of soil and groundwater. Borrowers shall reimburse Agent for
the costs of such audit and tests and the same will constitute a part of the
Obligations secured hereunder.

5.9 Landlord’s Agreement. Each Borrower shall use commercially reasonable
efforts to obtain, on or before the Initial Funding Date, a landlord’s agreement
from the lessor of 210 Sylvan Avenue, Englewood Cliffs, New Jersey 07632, which
agreement or letter shall contain a waiver or subordination of all Liens or
claims that such landlord may assert against the Collateral at that location,
and shall expressly permit Agent or its designees to enter upon the premises for
purposes of inspecting, monitoring, examining and removing any such Collateral,
and shall otherwise be reasonably satisfactory in form and substance to Agent.

5.10 ERISA. With respect to each Plan, each Borrower shall comply in all
material respects with the applicable provisions of ERISA and the IRC, except to
the extent such failure to comply, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. The Borrowers shall
furnish to the Agent written notice within 30 Business Days after any Borrower
knows or has reason to know of: (a) a plan amendment that materially increases
the benefits of any existing Plan, the establishment of any new Plan providing
material additional benefits, or the commencement of material contributions to
any Multiemployer Plan; or (b) an ERISA Event or any event, whether an ERISA
Event or not, that would reasonably be expected to result in the imposition of a
Lien against a Borrower or an ERISA Affiliate under Code Section 412 or ERISA
Section 302 or 4068, together with a statement of an officer setting forth the
details of such Event and action which the Borrowers propose to take with
respect thereto. Upon Agent’s written request, each Borrower shall furnish to
the Agent, within 30 Business Days after the filing thereof with the Department
of Labor, IRS or PBGC, copies of each annual report (From 5500 series) filed for
each Plan and the most recent actuarial report for each Title IV Plan.

5.11 Servicing Agreements.

(a) At any time on or after the Initial Funding Date, upon the occurrence of a
Default, which is not reasonably capable of being cured, or an Event of Default,
without limiting any provision, agreement, appointment or power of attorney
granted in any of the Collateral Documents, the Borrowers irrevocably constitute
and appoint Agent with full power of substitution, as Borrowers’ true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of Borrowers’ and in the name of Borrowers’ or in its own name, from time
to time in Agent’s discretion, to take any and all appropriate action and to
execute and deliver any and all documents and instruments which may be necessary
or desirable to notify and instruct all Servicing Agents and other Persons
(including any

 

28



--------------------------------------------------------------------------------

collection agent, agency or attorney) involved in the collections of Accounts
and other Collateral and/or the receipt of any Payments or Collections to
deposit, transfer, and disburse all Payments, Collections and other sums and
amounts directly into an account established and maintained by Agent promptly
after receipt thereof by Servicing Agent or other Person, but in no event later
than the date that is fifteen (15) calendar days after receipt thereof. Agent
agrees to exercise such power-of-attorney only upon the occurrence and during
the continuance of a Default which is not reasonably capable of being cured, or
an Event of Default. Agent shall have no duty to exercise any rights or powers
granted to it pursuant to the foregoing power-of-attorney.

(b) At any time on or after the Initial Funding Date, at Agent’s request, upon
the occurrence of an Event of Default, the applicable Borrower shall give
irrevocable written instructions to such Servicing Agent to make all payments
owing to the Borrower under the servicing agreement directly to Agent upon
receipt of written demand to do so, and shall assign to Agent, as collateral,
all of such Borrower’s right, title and interest in and to such servicing
agreements.

(c) At any time on or after the Initial Funding Date, the Borrowers shall, on a
Fiscal Quarter basis, notify Agent in writing of any changes to the information
contained on the Disclosure Document that identifies the Servicing Agents
involved in the collection of any Payments, Accounts and Portfolios.

5.12 Further Assurances. Each Borrower executing this Agreement agrees that it
shall and shall cause each other Borrower to, at such Borrower’s expense and
upon request of Agent, duly execute and deliver, or cause to be duly executed
and delivered, to Agent such further instruments and do and cause to be done
such further acts as may be necessary or proper in the reasonable opinion of
Agent to carry out more effectively the provisions and purposes of this
Agreement or any other Loan Document.

5.13 Certain Acquisitions by Non-Borrower Affiliates. In the event that proceeds
of any Advance shall be used to acquire any Portfolio or to finance, acquire or
invest in any Finance Company and at any time such Portfolio or such other
assets which are the subject thereof shall be owned by any Non-Borrower
Affiliate, then, within 10 days of such Person acquiring ownership thereof (or
such later date as permitted by Agent in its sole discretion), Borrowers shall
(a) cause such Non-Borrower Affiliate to provide to Agent a guaranty of the
Obligations and a security agreement, each in form and substance reasonably
satisfactory to Agent (including being sufficient to grant Agent a first
priority Lien (subject to Permitted Encumbrances) in and to the assets (other
than Excluded Assets) of such Non-Borrower Affiliate), and (b) provide to Agent
all other documentation, including one or more opinions of counsel reasonably
satisfactory to Agent, which, in its opinion, is appropriate with respect to the
execution and delivery of the applicable documentation referred to in the
foregoing clause (a). Any document, agreement, or instrument executed or issued
pursuant to this Section 5.13 shall constitute a Loan Document.

 

29



--------------------------------------------------------------------------------

6. NEGATIVE COVENANTS

Each Borrower executing this Agreement agrees that from and after the date
hereof until the Termination Date:

6.1 [OMITTED].

6.2 Liens. No Borrower shall create, incur, assume or permit to exist any Lien
on or with respect to the Collateral except for Permitted Encumbrances.

6.3 Financial Covenants. Borrowers shall not breach or fail to comply with any
of the Financial Covenants.

6.4 Change of Corporate Name or Location; Change of Fiscal Year. No Borrower
shall (a) change its name as it appears in official filings in the state of its
incorporation or other organization (b) change its chief executive office,
principal place of business, corporate offices or warehouses or locations at
which Collateral is held or stored, or the location of its records concerning
the Collateral, (c) change the type of entity that it is, (d) change its
organization identification number, if any, issued by its state of incorporation
or other organization, or (e) change its state of incorporation or organization,
in each case without at least 14 days prior written notice to Agent and after
Agent’s written acknowledgment that any reasonable action requested by Agent in
connection therewith, including to continue the perfection of any Liens in favor
of Agent, on behalf of Lenders, in any Collateral, has been completed or taken,
and provided, that any such new location shall be in the continental United
States. No Borrower shall change its Fiscal Year without Agent’s prior written
consent, which consent will not be unreasonably withheld.

7. TERM

7.1 Termination. The financing arrangements contemplated hereby shall be in
effect until the Commitment Termination Date, and the Revolving Loan and all
other Obligations shall be automatically due and payable in full on such date

7.2 Survival of Obligations Upon Termination of Financing Arrangements. Except
as otherwise expressly provided for in the Loan Documents, no termination or
cancellation (regardless of cause or procedure) of any financing arrangement
under this Agreement shall in any way affect or impair the obligations, duties
and liabilities of the Borrowers or the rights of Agent and Lenders relating to
any unpaid portion of the Revolving Loan or any other Obligations, due or not
due, liquidated, contingent or unliquidated, or any transaction or event
occurring prior to such termination, or any transaction or event, the
performance of which is required after the Commitment Termination Date. Except
as otherwise expressly provided herein or in any other Loan Document, all
undertakings, agreements, covenants, warranties and representations of or
binding upon the Borrowers, and all rights of Agent and each Lender, all as
contained in the Loan Documents, shall not terminate or expire, but rather shall
survive any such termination or cancellation and shall continue in full force
and effect until the Termination Date; provided, that the provisions of
Section 11, the payment obligations under Sections 1.12 and 1.13, and the
indemnities contained in the Loan Documents shall survive the Termination Date.

8. EVENTS OF DEFAULT; RIGHTS AND REMEDIES

8.1 Events of Default. The occurrence of any one or more of the following events
(regardless of the reason therefor) shall constitute an “Event of Default”
hereunder:

(a) Any Borrower (i) fails to make any payment of principal of, or interest on,
or Fees owing in respect of, the Revolving Loan or any of the other Obligations
when due and payable, or (ii) fails to pay or reimburse Agent or Lenders for any
expense reimbursable hereunder or under any other Loan Document within 10 days
following Agent’s written demand for such reimbursement or payment of expenses.

 

30



--------------------------------------------------------------------------------

(b) Any Borrower fails or neglects to perform, keep or observe any of the
provisions of Section 1.3, Section 1.5, Section 5.4(a) (first sentence) or
Section 6 or any of the provisions set forth in Annex G, and the same shall
remain unremedied for 10 days or more after written notice of such failure or
neglect; provided that, from and after the Initial Funding Date, no such notice
shall be required.

(c) Any Borrower fails or neglects to perform, keep or observe any of the
provisions of Section 4 or any of the provisions set forth in Annexes E or F,
respectively, and the same shall remain unremedied for 15 days or more after
written notice of such failure or neglect.

(d) Any Borrower fails or neglects to perform, keep or observe any other
provision of this Agreement or of any of the other Loan Documents (other than
any provision embodied in or covered by any other subsection of this
Section 8.1) and the same shall remain unremedied for 30 days or more after
written notice of such failure or neglect; provided, however, that with respect
to the provisions of Section 5.2(a), unless such failure or neglect to perform
would reasonably be expected to result in a Material Adverse Effect, the
Borrowers shall in any event have 10 Business Days, commencing on the date a
Senior Executive or other Person with managerial responsibility has knowledge of
such failure or neglect, within which to cure or remedy such failure or neglect.

(e) A default or breach occurs under any other agreement, document or instrument
to which any Borrower is a party that is not cured within any applicable grace
period therefor, and such default or breach (i) involves the failure to make any
payment when due in respect of any Indebtedness or Guaranteed Indebtedness
(other than the Obligations) of any Borrower in excess of $2,500,000 in the
aggregate (including (x) undrawn committed or available amounts and (y) amounts
owing to all creditors under any combined or syndicated credit arrangements), or
(ii) causes, or permits any holder of such Indebtedness or Guaranteed
Indebtedness or a trustee to cause, Indebtedness or Guaranteed Indebtedness or a
portion thereof in excess of $2,500,000 in the aggregate to become due prior to
its stated maturity or prior to its regularly scheduled dates of payment, or
cash collateral in respect thereof to be demanded, in each case, only if such
default is not waived within 15 days, or such right is exercised, by such holder
or trustee.

(f) Any representation or warranty herein or in any Loan Document is untrue or
incorrect in any material respect or any representation or warranty in any
written statement, report, financial statement or certificate made or delivered
to Agent or any Lender by any Borrower is untrue or incorrect in any material
respect as of the date when made or deemed made.

 

31



--------------------------------------------------------------------------------

(g) Assets of any Borrower, the aggregate fair market value of which is $500,000
or more for all Borrowers, are attached, seized, levied upon or subjected to a
writ or distress warrant, or come within the possession of any receiver,
trustee, custodian or assignee for the benefit of creditors of any Borrower and
such condition continues for 30 days or more (unless in the case of any
attachment with respect to which the applicable creditor does not have and no
person for the benefit of such creditor has or obtains physical possession of
any assets of any Borrower, and such claim is being contested in good faith by
such Borrower or is fully bonded).

(h) A case or proceeding is commenced against any Borrower seeking a decree or
order in respect of such Borrower (i) under the Bankruptcy Code, or any other
applicable federal, state or foreign bankruptcy or other similar law,
(ii) appointing a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) for such Borrower or for any substantial part
of any such Borrower’s assets, or (iii) ordering the winding-up or liquidation
of the affairs of such Borrower, and such case or proceeding shall remain
undismissed or unstayed for 30 days or more or a decree or order granting the
relief sought in such case or proceeding shall be entered by a court of
competent jurisdiction.

(i) Any Borrower (i) files a petition seeking relief under the Bankruptcy Code,
or any other applicable federal, state or foreign bankruptcy or other similar
law, (ii) consents to or fails to contest in a timely and appropriate manner the
institution of proceedings thereunder or the filing of any such petition or the
appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee or sequestrator (or similar official) for such Borrower or for
any substantial part of any such Borrower’s assets, (iii) makes an assignment
for the benefit of creditors, (iv) takes any action in furtherance of any of the
foregoing; or (v) admits in writing its inability to, or is generally unable to,
pay its debts as such debts become due.

(j) A final judgment or judgments for the payment of an amount in excess of
$2,500,000 in the aggregate at any time is or are outstanding against one or
more of the Borrowers and the same are not, within 30 days after the entry
thereof, discharged or execution thereof stayed or bonded pending appeal, or
such judgments are not discharged prior to the expiration of any such stay;
provided, however, that in the event such judgment relates to Accounts for which
such Borrower has a right of indemnification from the originator or seller of
that Account, then a final judgment or judgments for the payment of an amount in
excess of $5,000,000 in the aggregate at any time is or are outstanding against
one or more of the Borrowers and the same are not, within 30 days after the
entry thereof, discharged or execution thereof stayed or bonded pending appeal,
or such judgments are not discharged prior to the expiration of any such stay,
provided, that such judgment relates to Accounts for which such Borrower is
fully indemnified by the originator or seller of that Account.

 

32



--------------------------------------------------------------------------------

(k) Any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Borrower
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms), or any Lien on any
material assets created under any Loan Document ceases to be a valid and
perfected first priority Lien (except as otherwise permitted herein or therein)
in any of the Collateral purported to be covered thereby.

(l) Any Change of Control occurs.

(m) Any default or breach by any Borrower or any other grantor or pledgor in the
observance or performance of any covenant or agreement contained or incorporated
by reference in any Collateral Document and such default shall continue beyond
the grace period, if any, provided in such Collateral Document.

(n) A default or breach by any Borrower under (i) that certain Settlement
Agreement and Omnibus Amendment (“BMO Settlement Agreement”), dated August 7,
2013, among Asta Funding, Pal XVI, Palisades Collection, Palisades Acquisition
XV, LLC, a Delaware limited liability company, BMO Capital Markets Corp., a
Delaware corporation, Fairway Finance Company, LLC, a Delaware limited liability
company, and Bank of Montreal, a chartered bank incorporated under the laws of
Canada, or (ii) any agreement, document or instrument related thereto if, in the
case of either (i) or (ii), within 15 days of a Borrower’s receipt of written
notice of that default or breach, either BMO has not waived that default or
breach or BMO has not received payment of the “Remaining Amount” (as defined in
the BMO Settlement Agreement) and the interest accrued and owing thereon.

8.2 Remedies.

(a) If any Default, which is not reasonably capable of being cured, or Event of
Default has occurred and is continuing, Agent may (and at the written request of
the Requisite Lenders shall), without notice, suspend the Revolving Loan
facility with respect to additional Advances, whereupon any additional Advances
shall be made or incurred in the sole discretion of the Requisite Lenders so
long as such Default, which is not reasonably capable of being cured, or Event
of Default is continuing. If any Default, which is not reasonably capable of
being cured, or Event of Default has occurred and is continuing, Agent may (and
at the written request of Requisite Lenders shall), without notice except as
otherwise expressly provided herein, increase the rate of interest applicable to
the Revolving Loan to the Default Rate.

 

33



--------------------------------------------------------------------------------

(b) If any Event of Default has occurred and is continuing, Agent may, and at
the written request of the Requisite Lenders, shall without notice:
(i) terminate the Revolving Loan facility with respect to further Advances;
(ii) declare all or any portion of the Obligations, including all or any portion
of any Revolving Loan to be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are expressly waived
by Borrowers and each other Borrower; or (iii) exercise any rights and remedies
provided to Agent under the Loan Documents or at law or equity, including all
remedies provided under the Code; provided, that upon the occurrence of an Event
of Default specified in Sections 8.1(h) or (i), the Revolving Loan facility
shall be immediately terminated and all of the Obligations, including the
aggregate Revolving Loan, shall become immediately due and payable without
declaration, notice or demand by any Person.

8.3 Waivers by Borrowers. Except as otherwise provided for in this Agreement or
by applicable law, each Borrower waives (including for purposes of Section 12),
to the extent permitted by law: (a) presentment, demand and protest and notice
of presentment, dishonor, notice of intent to accelerate, notice of
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all commercial paper, accounts,
contract rights, documents, instruments, chattel paper and guaranties at any
time held by Agent on which any Borrower may in any way be liable, and hereby
ratifies and confirms whatever Agent may do in this regard, (b) all rights to
notice and a hearing prior to Agent’s taking possession or control of, or to
Agent’s replevin, attachment or levy upon, the Collateral or any bond or
security that might be required by any court prior to allowing Agent to exercise
any of their remedies, and (c) the benefit of all valuation, appraisal,
marshaling and exemption laws.

9. ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT

9.1 Assignment and Participations.

(a) Subject to the terms of this Section 9.1, any Lender may make an assignment
to a Qualified Assignee of, or sell participations in, at any time or times, the
Loan Documents, Revolving Loan and any Commitment or any portion thereof or
interest therein, including any Lender’s rights, title, interests, remedies,
powers or duties thereunder. Any assignment by a Lender shall: (i) require the
consent of Agent (which consent shall not be unreasonably withheld or delayed
with respect to a Qualified Assignee) and the execution of an assignment
agreement (an “Assignment Agreement”) substantially in the form attached hereto
as Exhibit 9.1(a) attached hereto and otherwise in form and substance reasonably
satisfactory to, and acknowledged by, Agent; (ii) be conditioned on such
assignee Lender representing to the assigning Lender and Agent that it is
purchasing the applicable Revolving Loan to be assigned to it for its own
account, for investment purposes and not with a view to the distribution
thereof; (iii) after giving effect to any such partial assignment, the assignee
Lender shall have Commitments in an amount at least equal to $5,000,000 and the
assigning Lender shall have retained Commitments in an amount at least equal to
$5,000,000, except that the limitations contained in this Section 9.1(a)(iii)
shall not apply to any assigning Lender having Commitments of less than
$10,000,000, so long as such assigning Lender, in connection with such
assignment, shall have assigned all, and not less than all, of such assigning
Lender’s Commitments; (iv) with respect to any assignment of the

 

34



--------------------------------------------------------------------------------

Revolving Loan Commitment or the Revolving Loan, be for a ratable portion of the
assigning Lender’s interest in the Revolving Loan Commitment and the Revolving
Loan; (v) include a payment to Agent of an assignment fee of $3,500 by either
assignee Lender or assignor Lender; (vi) so long as no Event of Default has
occurred and is continuing, require the consent of Borrower Representative,
which consent shall not be unreasonably withheld or delayed with respect to a
Qualified Assignee, and (vii) unless such an assignment is to an Affiliate of
such Lender, Lender shall give notice to the other Lenders of any intent to
assign. Such Lenders shall be permitted to purchase such assignment on terms
agreed to by assignor Lender and assignee Lender. If more than one Lender wishes
to purchase the Revolving Loan or Commitments from the assigning Lender, such
assignments to Lenders will be allocated on a pro-rata basis. In the case of an
assignment by a Lender under this Section 9.1, the assignee shall have, to the
extent of such assignment, the same rights, benefits and obligations as all
other Lenders hereunder. The assigning Lender shall be relieved of its
obligations hereunder with respect to its Commitments or assigned portion
thereof from and after the date of such assignment. Each Borrower hereby
acknowledges and agrees that any assignment shall give rise to a direct
obligation of Borrowers to the assignee and that the assignee shall be
considered to be a “Lender”. In all instances, each Lender’s liability to make
the Revolving Loan hereunder shall be several and not joint and shall be limited
to such Lender’s Pro Rata Share of the applicable Commitment. In the event Agent
or any Lender assigns or otherwise transfers all or any part of the Obligations,
Agent or any such Lender shall so notify Borrowers and Borrowers shall, upon the
request of Agent or such Lender, execute new Notes in exchange for the Notes, if
any, being assigned. Notwithstanding the foregoing provisions of this
Section 9.1(a), any Lender may at any time pledge the Obligations held by it and
such Lender’s rights under this Agreement and the other Loan Documents to a
Federal Reserve Bank, and any Lender that is an investment fund may assign the
Obligations held by it and such Lender’s rights under this Agreement and the
other Loan Documents to another investment fund managed by the same investment
advisor; provided, that no such pledge to a Federal Reserve Bank shall release
such Lender from such Lender’s obligations hereunder or under any other Loan
Document. The Agent shall maintain at its address referred to in Section 11.10 a
copy of each Assignment Agreement delivered to and accepted by it and a register
of the recordation of the names and addresses of the Lenders and the
Commitments, and principal amounts thereunder owing to, each Lender from time to
time (the “Register”). The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrowers, the Agent
and the Lenders shall treat each Person whose name is recorded in the Register
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by any Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

35



--------------------------------------------------------------------------------

(b) Any participation by a Lender of all or any part of its Commitments shall be
made with the understanding that all amounts payable by Borrowers hereunder
shall be determined as if that Lender had not sold such participation, and that
the holder of any such participation shall not be entitled to require such
Lender to take or omit to take any action hereunder except actions directly
affecting (i) any reduction in the principal amount of, or interest rate or Fees
payable with respect to, any Loan in which such holder participates, (ii) any
extension of the scheduled amortization of the principal amount of any Loan in
which such holder participates or the final maturity date thereof, and (iii) any
release of all or substantially all of the Collateral (other than in accordance
with the terms of this Agreement, the Collateral Documents or the other Loan
Documents). Solely for purposes of Sections 1.10, 1.12, and 9.8 and 1.13, each
Borrower acknowledges and agrees that a participation shall give rise to a
direct obligation of Borrowers to the participant and the participant shall be
considered to be a “Lender”. Except as set forth in the preceding sentence no
Borrower or Borrower shall have any obligation or duty to any participant.
Neither Agent nor any Lender (other than the Lender selling a participation)
shall have any duty to any participant and may continue to deal solely with the
Lender selling a participation as if no such sale had occurred.

(c) [OMITTED].

(d) Each Borrower executing this Agreement shall assist any Lender permitted to
sell assignments or participations under this Section 9.1 as reasonably required
to enable the assigning or selling Lender to effect any such assignment or
participation, including the execution and delivery of any and all agreements,
notes and other documents and instruments as shall be requested and, if
requested by Agent, the preparation of informational materials for, and the
participation of management in meetings with, potential assignees or
participants. Each Borrower executing this Agreement shall certify the
correctness, completeness and accuracy of all descriptions of the Borrowers and
their respective affairs contained in any selling materials provided by them and
all other information provided by them and included in such materials.

(e) Any Lender may furnish any information concerning Borrowers in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants); provided, that such Lender
shall obtain from assignees or participants confidentiality covenants
substantially equivalent to those contained in Section 11.8.

(f) So long as no Event of Default has occurred and is continuing, no Lender
shall assign or sell participations in any portion of its Revolving Loan or
Commitment to a potential Lender or participant, if, as of the date of the
proposed assignment or sale, the assignee Lender or participant would be subject
to capital adequacy or similar requirements under Section 1.13(a), increased
costs under Section 1.13(b), an inability to fund LIBOR Loans under
Section 1.13(c), or withholding taxes in accordance with Section 1.12(a).

 

36



--------------------------------------------------------------------------------

9.2 Appointment of Agents.

(a) Each Lender hereby appoints BHI to act on behalf of all Lenders as Agent
under this Agreement and the other Loan Documents. In furtherance of the
foregoing, each Lender hereby appoints the Agent to act as the agent of such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Borrowers to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.

(b) The provisions of this Section 9.2 are solely for the benefit of the Agents
and Lenders and no Borrower nor any other Person shall have any rights as a
third party beneficiary of any of the provisions hereof. In performing its
functions and duties under this Agreement and the other Loan Documents, the
Agent shall act solely as agent of Lenders and does not assume and shall not be
deemed to have assumed any obligation toward or relationship of agency or trust
with or for any Borrower or any other Person. The Agent shall have no duties or
responsibilities except for those expressly set forth in this Agreement and the
other Loan Documents. The duties of the Agent shall be mechanical and
administrative in nature and the Agent shall not have, or be deemed to have, by
reason of this Agreement, any other Loan Document or otherwise a fiduciary
relationship in respect of any Lender. Except as expressly set forth in this
Agreement and the other Loan Documents, the Agent shall not have any duty to
disclose, and shall not be liable for failure to disclose, any information
relating to any Borrower or any of their respective Subsidiaries or any Account
Debtor that is communicated to or obtained by BHI or any of its Affiliates in
any capacity. Neither the Agent nor any of its Affiliates nor any of their
respective officers, directors, employees, agents or representatives shall be
liable to any Lender for any action taken or omitted to be taken by it hereunder
or under any other Loan Document, or in connection herewith or therewith, except
for damages caused by its or their own gross negligence or willful misconduct.

(c) If an Agent shall request instructions from Requisite Lenders or all
affected Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any other Loan Document, then Agent shall be
entitled to refrain from such act or taking such action unless and until it
shall have received instructions from Requisite Lenders or all affected Lenders,
as the case may be, and Agent shall not incur liability to any Person by reason
of so refraining. The Agent shall be fully justified in failing or refusing to
take any action hereunder or under any other Loan Document (i) if such action
would, in the opinion of the Agent, be contrary to law or the terms of this
Agreement or any other Loan Document, (ii) if such action would, in the opinion
of the Agent, expose it to Environmental Liabilities or (iii) if the Agent shall
not first be indemnified to its satisfaction against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Without limiting the foregoing, no Lender shall have any right
of action whatsoever against Agent as a result of Agent acting or refraining
from acting hereunder or under any other Loan Document in accordance with the
instructions of Requisite Lenders or all affected Lenders, as applicable.

 

37



--------------------------------------------------------------------------------

9.3 Agent’s Reliance, Etc. Neither Agent nor any of its Affiliates nor any of
their respective directors, officers, agents or employees shall be liable for
any action taken or omitted to be taken by it or them under or in connection
with this Agreement or the other Loan Documents, except for damages caused by
its or their own gross negligence or willful misconduct. Without limiting the
generality of the foregoing, the Agent: (a) may treat the payee of any Note as
the holder thereof until Agent receives written notice of the assignment or
transfer thereof signed by such payee and in form reasonably satisfactory to
Agent; (b) may consult with legal counsel, independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts; (c) makes no warranty or representation to any
Lender and shall not be responsible to any Lender for any statements, warranties
or representations made in or in connection with this Agreement or the other
Loan Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of any Borrower or to inspect
the Collateral (including the books and records) of any Borrower; (e) shall not
be responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; and (f) shall incur no liability under or in respect of this Agreement
or the other Loan Documents by acting upon any notice, consent, certificate or
other instrument or writing (which may be by telecopy, telegram, cable or telex)
believed by it to be genuine and signed or sent by the proper party or parties.

9.4 Agent and Affiliates. With respect to its Commitments hereunder, the Agents
shall have the same rights and powers under this Agreement and the other Loan
Documents as any other Lender and may exercise the same as though it were not
Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include BHI in its individual capacity. BHI and its Affiliates may
lend money to, invest in, and generally engage in any kind of business with, any
Borrower, any of their Affiliates and any Person who may do business with or own
securities of any Borrower or any such Affiliate, all as if BHI were not Agent
and without any duty to account therefor to Lenders. BHI and its Affiliates may
accept fees and other consideration from any Borrower for services in connection
with this Agreement or otherwise without having to account for the same to
Lenders. Each Lender acknowledges the potential conflict of interest between BHI
as a Lender holding disproportionate interests in the Revolving Loan and BHI as
Agent. None of the Lenders identified on the facing page or signature pages of
this Agreement as a “syndication agent”, “documentation agent”,
“co-administrative agent” or “arranger”, if any, shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders so identified as a “syndication agent”, “documentation agent”,
“co-administrative agent” or “arranger”, if any, shall have or be deemed to have
any fiduciary relationship with any Lender. Each Lender acknowledges that it has
not relied, and will not rely, on any of the Lenders so identified in deciding
to enter into this Agreement or in taking or not taking action hereunder.

 

38



--------------------------------------------------------------------------------

9.5 Indemnification. Lenders agree to indemnify Agent (to the extent not
reimbursed by Borrowers and without limiting the obligations of Borrowers
hereunder), ratably according to their respective Pro Rata Shares, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Agent in any way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted to be taken by Agent in connection
therewith; provided, that no Lender shall be liable to Agent for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from Agent’s gross negligence
or willful misconduct. Without limiting the foregoing, each Lender agrees to
reimburse the Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including reasonable counsel fees) incurred by the Agent
in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement and each other Loan Document, to the
extent that the Agent is not reimbursed for such expenses by Borrowers.

9.6 Successor Agent; Removal. Agent may resign at any time by giving not less
than 30 days’ prior written notice thereof to Lenders and the Borrower
Representative. Upon any such resignation, the Requisite Lenders shall have the
right to appoint a successor Agent. If no successor Agent shall have been so
appointed by the Requisite Lenders and shall have accepted such appointment
within 30 days after the resigning Agent’s giving notice of resignation, then
the resigning Agent may, on behalf of Lenders, appoint a successor Agent, which
shall be a Lender, if a Lender is willing to accept such appointment, or
otherwise shall be a commercial bank, commercial finance company or financial
institution or a subsidiary of a commercial bank, commercial finance company or
financial institution if such commercial bank, commercial finance company or
financial institution is organized under the laws of the United States of
America or of any State thereof and has a combined capital and surplus of at
least $300,000,000. If no successor Agent has been appointed pursuant to the
foregoing, within 30 days after the date such notice of resignation was given by
the resigning Agent, such resignation shall become effective and the Requisite
Lenders shall thereafter perform all the duties of Agent hereunder until such
time, if any, as the Requisite Lenders appoint a successor Agent as provided
above. Any successor Agent hereunder shall be subject to the approval of
Borrower Representative, which approval shall not be unreasonably withheld or
delayed; provided that such approval shall not be required if a Default, which
is not reasonably capable of being cured, or an Event of Default has occurred
and is continuing. Upon the acceptance of any appointment as Agent hereunder by
a successor Agent, such successor Agent shall succeed to and become vested with
all the rights, powers, privileges and duties of the resigning Agent. Upon the
earlier of the acceptance of any appointment as Agent hereunder by a successor
Agent or the effective date of the resigning Agent’s resignation, the resigning
Agent shall be discharged from its duties and obligations under this Agreement
and the other Loan Documents, except that any indemnity rights or other rights
in favor of such resigning Agent shall continue. After any resigning Agent’s
resignation hereunder, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was acting
as Agent under this Agreement and the other Loan Documents.

 

39



--------------------------------------------------------------------------------

9.7 Setoff and Sharing of Payments. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence and during the continuance of any Event of Default and
subject to Section 9.8(f), each Lender is hereby authorized at any time or from
time to time, without notice to any Borrower or to any other Person, any such
notice being hereby expressly waived, to offset and to appropriate and to apply
any and all balances held by it at any of its offices for the account of any
Borrower (regardless of whether such balances are then due to such Borrower )
and any other properties or assets at any time held or owing by that Lender or
that holder to or for the credit or for the account of any Borrower against and
on account of any of the Obligations that are not paid when due. Subject to the
application of any amounts received as a result of this Section 9.7 in
accordance with Section 1.15(b), any Lender exercising a right of setoff or
otherwise receiving any payment on account of the Obligations in excess of its
Pro Rata Share thereof shall purchase for cash (and the other Lenders or holders
shall sell) such participations in each such other Lender’s or holder’s Pro Rata
Share of the Obligations as would be necessary to cause such Lender to share the
amount so offset or otherwise received with each other Lender or holder in
accordance with their respective Pro Rata Shares (other than offset rights
exercised by any Lender with respect to Sections 1.10, 1.12 or 1.13). Each
Borrower agrees, to the fullest extent permitted by law, that (a) any Lender may
exercise its right to offset with respect to amounts in excess of its Pro Rata
Share of the Obligations and may sell participations in such amounts so offset
to other Lenders and holders and (b) any Lender so purchasing a participation in
the Revolving Loan made or other Obligations held by other Lenders or holders
may exercise all rights of offset, bankers’ lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender or holder were a
direct holder of the Revolving Loan and the other Obligations in the amount of
such participation. Notwithstanding the foregoing, if all or any portion of the
offset amount or payment otherwise received is thereafter recovered from the
Lender that has exercised the right of offset, the purchase of participations by
that Lender shall be rescinded and the purchase price restored together with
interest at such rate, if any, as such Lender is required to pay to any Borrower
or such other Person, without setoff, counterclaim or deduction of any kind.

9.8 Advances; Payments; Non-Funding Lenders; Information; Actions in Concert.

(a) Advances; Payments.

(i) Agent shall notify Revolving Lenders, promptly after receipt of a Notice of
Borrowing and in any event prior to 2:00 p.m. (New York time) on the date such
notice is received, by telecopy, telephone or other similar form of
transmission. Each Revolving Lender shall make the amount of such Lender’s Pro
Rata Share of such Advance available to Agent in same day funds by wire transfer

 

40



--------------------------------------------------------------------------------

to Agent’s account as set forth in Annex H not later than 3:00 p.m. (New York
time) on the requested funding date, in the case of a Base Rate Loan, and not
later than 1:00 p.m. (New York time) on the requested funding date, in the case
of a LIBOR Loan. After receipt of such wire transfers (or, in the Agent’s sole
discretion, before receipt of such wire transfers), subject to the terms hereof,
Agent shall make the requested Revolving Credit Advance to the Borrower
designated by Borrower Representative in the Notice of Borrowing. All payments
by each Revolving Lender shall be made without setoff, counterclaim or deduction
of any kind. In the event Agent makes any Advance (in accordance with
Section 2.2 hereof) available to Borrowers after 1:00 p.m. (New York time) on
the requested funding date, on behalf of any Lender who is unable to make the
amount of such Lender’s Pro Rata Share of such Advance available to Agent in a
timely manner in accordance with this Agreement, then the Lender or Lenders on
whose behalf Agent makes such Advance shall repay the amount of such Advance to
Agent (prior to any other repayment or reimbursement obligations arising under
this Agreement) in full no later than the next Business Day on the terms set
forth in this Agreement, regardless of the occurrence of any subsequent Default
or Event of Default, and in such event Agent shall be entitled to retain for its
account all interest accrued on such Advance until reimbursed by the applicable
Revolving Lender.

(ii) On the 2nd Business Day of each calendar week or more frequently at Agent’s
election (each, a “Settlement Date”), Agent shall advise each Lender by
telephone, or telecopy of the amount of such Lender’s Pro Rata Share of
principal, interest and Fees paid for the benefit of Lenders with respect to
each applicable Loan. Provided that each Lender has funded all payments or
Advances required to be made by it and has purchased all participations required
to be purchased by it under this Agreement and the other Loan Documents as of
such Settlement Date, Agent shall pay to each Lender such Lender’s Pro Rata
Share of principal, interest and Fees paid by Borrowers since the previous
Settlement Date for the benefit of such Lender on the Revolving Loan held by it
(promptly upon receipt by Agent of such Borrowers’ payments), except that with
respect to a LIBOR Loan, such principal and interest shall be paid on the last
day of the relevant LIBOR Period. To the extent that any Lender (a “Non-Funding
Lender”) has failed to fund all such payments and Advances or failed to fund the
purchase of all such participations, Agent shall be entitled to set off the
funding shortfall against that Non-Funding Lender’s Pro Rata Share of all
payments received from Borrowers. Such payments shall be made by wire transfer
to such Lender’s account (as specified by such Lender in Annex H or the
applicable Assignment Agreement) not later than 2:00 p.m. (New York time) on the
next Business Day following each Settlement Date.

 

41



--------------------------------------------------------------------------------

(b) Availability of Lender’s Pro Rata Share. Agent may assume that each
Revolving Lender will make its Pro Rata Share of each Revolving Credit Advance
available to Agent on each funding date. If such Pro Rata Share is not, in fact,
paid to Agent by such Revolving Lender when due, Agent will be entitled to
recover such amount on demand from such Revolving Lender without setoff,
counterclaim or deduction of any kind. If any Revolving Lender fails to pay the
amount of its Pro Rata Share forthwith upon Agent’s demand, Agent shall promptly
notify Borrower Representative and Borrowers shall immediately repay such amount
to Agent. Nothing in this Section 9.8(b) or elsewhere in this Agreement or the
other Loan Documents shall be deemed to require Agent to advance funds on behalf
of any Revolving Lender or to relieve any Revolving Lender from its obligation
to fulfill its Commitments hereunder or to prejudice any rights that Borrowers
may have against any Revolving Lender as a result of any default by such
Revolving Lender hereunder. To the extent that Agent advances funds to any
Borrower on behalf of any Revolving Lender and is not reimbursed therefor on the
same Business Day as such Advance is made, Agent shall be entitled to retain for
its account all interest accrued on such Advance until reimbursed by the
applicable Revolving Lender.

(c) Return of Payments.

(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
Borrowers and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

(ii) If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to any Borrower or paid to any other Person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Loan Document, Agent will not
be required to distribute any portion thereof to any Lender. In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

(d) Non-Funding Lenders. The failure of any Non-Funding Lender to make any
Advance or any payment required by it hereunder on the date specified therefor
shall not relieve any other Lender (each such other Revolving Lender, an “Other
Lender”) of its obligations to make such Advance or purchase such participation
on such date, but neither any Other Lender nor Agent shall be responsible for
the failure of any Non-Funding Lender to make an Advance, purchase a
participation or make any other payment required hereunder. Notwithstanding
anything set forth herein to the contrary, a Non-Funding Lender shall not have
any voting or consent rights under or with respect to any Loan Document or
constitute a “Lender” or a “Revolving Lender” (or be included in the calculation
of “Requisite Lenders” hereunder) for any voting or consent rights under or with
respect to any Loan Document. At Borrower Representative’s request, Agent or a
Person reasonably acceptable to Agent shall have the right with

 

42



--------------------------------------------------------------------------------

Agent’s consent and in Agent’s sole discretion (but shall have no obligation) to
purchase from any Non-Funding Lender, and each Non-Funding Lender agrees that it
shall, at Agent’s request, sell and assign to Agent or such Person, all of the
Commitments of that Non-Funding Lender for an amount equal to the principal
balance of the Revolving Loan held by such Non-Funding Lender and all accrued
interest and fees with respect thereto through the date of sale, such purchase
and sale to be consummated pursuant to an executed Assignment Agreement.

(e) Dissemination of Information. Agent shall provide Lenders with any notice of
Default or Event of Default received by Agent from, or delivered by Agent to,
any Borrower, with notice of any Event of Default of which Agent has actually
become aware and with notice of any action taken by Agent following any Event of
Default. Lenders acknowledge that Borrowers are required to provide Financial
Statements and Collateral Reports to Lenders in accordance with Annexes E and F
hereto and agree that Agent shall have no duty to provide the same to Lenders.

(f) Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Notes (including exercising any rights of setoff) without first
obtaining the prior written consent of Agent and Requisite Lenders (except as
otherwise provided below), it being the intent of Lenders that any such action
to protect or enforce rights under this Agreement and the Notes shall be taken
in concert and at the direction or with the consent of Agent or Requisite
Lenders, as applicable, in accordance with the terms hereof; provided, however,
that each Lender may, upon 15 Business Days’ prior written demand on Agent and
Agent’s failure or refusal to commence to take commercially reasonable
enforcement actions within such 15-day period, commence an action against any
Borrower and obtain a judgment against any such Person, but in no event shall
any Lender take any action to execute on such judgment or to enforce such
judgment in any manner, whether against any Borrower or any Collateral, without
the prior written consent of Agent.

(g) Notice of Field Exams. Agent will give Lenders at least 2 days’ prior
written notice of regularly scheduled field exams of Borrowers’ books, records
and Accounts.

10. SUCCESSORS AND ASSIGNS

10.1 Successors and Assigns. This Agreement and the other Loan Documents shall
be binding on and shall inure to the benefit of each Borrower, Agent, Lenders
and the respective successors and assigns (including, in the case of any
Borrower, a debtor-in-possession on behalf of such Borrower), except as
otherwise provided herein or therein. No Borrower may assign, transfer,
hypothecate or otherwise convey its rights, benefits, obligations or duties
hereunder or under any of the other Loan Documents without the prior express
written consent of Agent and Lenders. Any such purported assignment, transfer,
hypothecation or other conveyance by any Borrower without

 

43



--------------------------------------------------------------------------------

the prior express written consent of Agent and Lenders shall be void. The terms
and provisions of this Agreement are for the purpose of defining the relative
rights and obligations of each Borrower, Agent and Lenders with respect to the
transactions contemplated hereby and no Person shall be a third party
beneficiary of any of the terms and provisions of this Agreement or any of the
other Loan Documents.

11. MISCELLANEOUS

11.1 Complete Agreement; Modification of Agreement. The Loan Documents
constitute the complete agreement between the parties with respect to the
subject matter thereof and may not be modified, altered or amended except as set
forth in Section 11. 2. Any letter of interest, commitment letter or fee letter
or confidentiality agreement, if any, between any Borrower and Agent or any
Lender or any of their respective Affiliates, predating this Agreement and
relating to a financing of substantially similar form, purpose or effect shall
be superseded by this Agreement.

11.2 Amendments and Waivers.

(a) Except for actions expressly permitted to be taken by Agent, no amendment,
modification, termination or waiver of any provision of this Agreement or any
other Loan Document, or any consent to any departure by any Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by Agent and Borrowers, and by Requisite Lenders or all affected Lenders, as
applicable. Except as set forth in subsection (b) below, all such amendments,
modifications, terminations or waivers requiring the consent of any Lenders
shall only require the written consent of Requisite Lenders, Agent and
Borrowers.

(b) No modification, amendment or waiver of any provision of this Agreement, the
other Loan Documents or any other documents executed in connection herewith or
therewith and no consent by the Lenders or the Agent to any departure therefrom
by Borrowers shall be effective unless such modification, amendment, waiver or
consent shall be in writing and signed by the Agent and all Requisite Lenders,
and, in the case of a modification or amendment other than those described in
subsection (z) of this Section 11.2(b), by a duly authorized officer of the
Borrower Representative, and the same shall then be effective only for the
period and on the conditions and for the specific instances and purposes
specified in such writing; provided, however, that (x) no provision hereof which
expressly requires the consent, approval or waiver by all Lenders may be
amended, modified or waived except by all Lenders; (y) none of the following may
be amended, modified or waived except with the written consent of all Lenders
and the Agent: (i) the definition of “Collateral,” (ii) the definition of
“Revolving Loan Commitment” as set forth herein, provided, however, that the
foregoing shall not limit the discretion of the Agent to the extent set forth in
this Agreement, (iii) the definitions of “Commitment Termination Date”,
“Requisite Lenders”, (iv) the provisions of this Section 11.2(b), and (v) any
provision governing or providing for (A) the rate of interest payable on the
Advances, (B) mandatory prepayments of

 

44



--------------------------------------------------------------------------------

principal thereof, (C) fees or other amounts payable to any of the Lenders or
(D) the due date for payment of any principal, interest or fees hereunder; and
(z) none of the following shall require the consent, authorization or approval
of Borrowers: amendment or modification of any agreement to which Borrowers are
not a party. None of the provisions governing or providing for fees or other
amounts payable to the Agent may be amended, modified or waived except with the
written consent of the Agent. No notice to or demand on Borrowers in any case
shall entitle Borrowers to any other or further notice or demand in similar or
other circumstances. No failure or delay by the Agent to exercise any right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege preclude the exercise of any other
right, power or privilege.

(c) If, in connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”):

(i) requiring the consent of all affected Lenders, the consent of Requisite
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained as described in
this clause (i) and in clause (ii) below being referred to as a “Non-Consenting
Lender”),

(ii) requiring the consent of Requisite Lenders, but the consent of Requisite
Lenders is not obtained,

then, so long as BHI is not a Non-Consenting Lender, at Borrower
Representative’s request, Agent or a Person reasonably acceptable to Agent shall
have the right with Agent’s consent and in Agent’s sole discretion (but shall
have no obligation) to purchase from such Non-Consenting Lenders, and such
Non-Consenting Lenders agree that they shall, upon Agent’s request, sell and
assign to Agent or such Person, all of the Commitments of such Non-Consenting
Lenders for an amount equal to the principal balance of the Revolving Loan held
by the Non-Consenting Lenders and all accrued interest and Fees with respect
thereto through the date of sale, such purchase and sale to be consummated
pursuant to an executed Assignment Agreement.

(d) Upon payment in full in cash and performance of all of the Obligations
(other than indemnification Obligations), termination of the Commitments and a
release of all claims against Agent and Lenders, and so long as no suits,
actions, proceedings or claims are pending or threatened against any Indemnified
Person asserting any damages, losses or liabilities that are Indemnified
Liabilities, Agent shall deliver to Borrowers termination statements, mortgage
releases and other documents necessary or appropriate to evidence the
termination of the Liens securing payment of the Obligations including without
limitation documents reasonably requested by any Borrower to terminate or
release its rights under any blocked account agreement, control account or
agreements with, or direction letters to, Servicing Agents.

 

45



--------------------------------------------------------------------------------

11.3 Fees and Expenses. Borrowers shall reimburse the Agent (and, with respect
to subsections (c) and (d) and (e) below, all Lenders for all reasonable
out-of-pocket fees, costs and expenses, including the reasonable fees, costs and
expenses of counsel, consultants, field examiners or other advisors (including
environmental and management consultants and appraisers), incurred in connection
with the negotiation and preparation of the Loan Documents and incurred in
connection with:

(a) the forwarding to Borrowers or any other Person on behalf of Borrowers by
Agent of the proceeds of any Loan (including a wire transfer fee, per wire
transfer, at Agent’s then prevailing wire transfer fee rate);

(b) any amendment, modification or waiver of, consent with respect to, or
termination of, any of the Loan Documents or advice in connection with the
syndication and administration of the Revolving Loan made pursuant hereto or its
rights hereunder or thereunder;

(c) any litigation, contest, dispute, suit, proceeding or action (whether
instituted by Agent, any Lender, any Borrower or any other Person and whether as
a party, witness or otherwise) in any way relating to the Collateral, any of the
Loan Documents or any other agreement to be executed or delivered in connection
herewith or therewith, including any litigation, contest, dispute, suit, case,
proceeding or action, and any appeal or review thereof, in connection with a
case commenced by or against any or all of the Borrowers or any other Person
that may be obligated to Agent or the Lenders by virtue of the Loan Documents;
including any such litigation, contest, dispute, suit, proceeding or action
arising in connection with any work-out or restructuring of the Revolving Loan
during the pendency of one or more Events of Default; provided, that no Person
shall be entitled to reimbursement under this subsection (c) in respect of any
litigation, contest, dispute, suit, proceeding or action to the extent any of
the foregoing results from such Person’s gross negligence or willful misconduct
(as finally determined by a court of competent jurisdiction);

(d) during the pendency of one or more Events of Default, any attempt to enforce
any remedies of Agent or Lenders against any or all of the Borrowers or any
other Person that may be obligated to Agent or any Lenders by virtue of any of
the Loan Documents, including any such attempt to enforce any such remedies in
the course of any work-out or restructuring of the Revolving Loan during the
pendency of one or more Events of Default;

(e) any workout or restructuring of the Revolving Loan during the pendency of
one or more Events of Default; and

(f) subject to the provisions and terms contained in Section 1.11 hereof
relative to the payment of costs incurred in conducting field examinations,
efforts to (i) monitor the Revolving Loan or any of the other Obligations,
(ii) evaluate, observe or assess any of the Borrowers or their respective
affairs, and (iii) verify, protect, evaluate, assess, appraise, collect, sell,
liquidate or otherwise dispose of any of the Collateral;

 

46



--------------------------------------------------------------------------------

including, as to each of subsections (a) through (f) above, all reasonable
attorneys’ and other professional and service providers’ fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all expenses, costs, charges
and other fees incurred by such counsel and others in connection with or
relating to any of the events or actions described in this Section 11.3, all of
which shall be payable, on demand, by Borrowers to Agent or such Lender. Without
limiting the generality of the foregoing, such expenses, costs, charges and fees
may include: fees, costs and expenses of accountants, environmental advisors,
appraisers, investment bankers, management and other consultants and paralegals;
court costs and expenses; photocopying and duplication expenses; court reporter
fees, costs and expenses; long distance telephone charges; air express charges;
telegram or telecopy charges; secretarial overtime charges; and expenses for
travel, lodging and food paid or incurred in connection with the performance of
such legal or other advisory services.

11.4 No Waiver. Agent’s or any Lender’s failure, at any time or times, to
require strict performance by the Borrowers of any provision of this Agreement
or any other Loan Document shall not waive, affect or diminish any right of
Agent or such Lender thereafter to demand strict compliance and performance
herewith or therewith. Any suspension or waiver of an Event of Default shall not
suspend, waive or affect any other Event of Default whether the same is prior or
subsequent thereto and whether the same or of a different type. Subject to the
provisions of Section 11.1, none of the undertakings, agreements, warranties,
covenants and representations of any Borrower contained in this Agreement or any
of the other Loan Documents and no Default or Event of Default by any Borrower
shall be deemed to have been suspended or waived by Agent or any Lender, unless
such waiver or suspension is by an instrument in writing signed by an officer of
or other authorized employee of Agent and the Requisite Lender, and directed to
Borrowers specifying such suspension or waiver.

11.5 Remedies. Agent’s and Lenders’ rights and remedies under this Agreement
shall be cumulative and nonexclusive of any other rights and remedies that Agent
or any Lender may have under any other agreement, including the other Loan
Documents, by operation of law or otherwise. Recourse to the Collateral shall
not be required.

11.6 Severability. Wherever possible, each provision of this Agreement and the
other Loan Documents shall be interpreted in such a manner as to be effective
and valid under applicable law, but if any provision of this Agreement or any
other Loan Document shall be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Agreement or such other Loan Document.

11.7 Conflict of Terms. Except as otherwise provided in this Agreement or any of
the other Loan Documents by specific reference to the applicable provisions of
this Agreement, if any provision contained in this Agreement conflicts with any
provision in any of the other Loan Documents, the provision contained in this
Agreement shall govern and control.

11.8 Confidentiality. Agent and each Lender agree to use commercially reasonable
efforts (equivalent to the efforts Agent or such Lender applies to maintaining
the confidentiality of its own confidential information) to maintain as
confidential all confidential information provided to them by the Borrowers for
a period of 2 years following receipt thereof, except that Agent or any Lender
may disclose such information on a confidential “need to know” basis (a) to
Persons

 

47



--------------------------------------------------------------------------------

employed or engaged by Agent or such Lender; (b) to any bona fide assignee or
participant or potential assignee or participant that has agreed to comply with
the covenant contained in this Section 11.8 (and any such bona fide assignee or
participant or potential assignee or participant may disclose such information
to Persons employed or engaged by it as described in subsection (a) above);
(c) as required or requested by any Governmental Authority or reasonably
believed by Agent or such Lender to be compelled by any court decree, subpoena
or legal or administrative order or process; (d) as, on the advice of Agent’s or
such Lender’s counsel, is required by law; (e) in connection with the exercise
of any right or remedy under the Loan Documents or in connection with any
Litigation to which Agent or such Lender is a party; (f) that ceases to be
confidential through no fault of Agent or any Lender; or (g) to Persons that are
approved in writing by Borrower Representative.

Notwithstanding anything to the contrary set forth herein or in any other
agreement to which the parties hereto are parties or by which they are bound,
the obligations of confidentiality contained herein and therein, as they relate
to the transactions contemplated by the Agreement and the other loan documents
(the “Transaction”), shall not apply to the federal tax structure or federal tax
treatment of the Transaction, and each party hereto (and any employee,
representative, agent of any party hereto) may disclose to any and all persons,
without limitation of any kind, the federal tax structure and federal tax
treatment of the Transaction. The preceding sentence is intended to cause the
Transaction to be treated as not having been offered under conditions of
confidentiality for purposes of Section 1.6011-4(b)(3) (or any successor
provision) of the Treasury Regulations promulgated under Section 6011 of the IRC
and shall be construed in a manner consistent with such purpose. In addition,
each party hereto acknowledges that it has no proprietary or exclusive rights to
the federal tax structure of the Transaction or any federal tax matter or
federal tax idea related to the Transaction.

11.9 GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA. EACH BORROWER HEREBY CONSENTS AND AGREES
THAT THE STATE OR FEDERAL COURTS LOCATED IN THE CITY OF NEW YORK, NEW YORK SHALL
HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN
THE BORROWERS, AGENT AND LENDERS PERTAINING TO THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED, THAT AGENT, LENDERS AND
THE BORROWERS ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE
HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK COUNTY; PROVIDED, FURTHER, THAT
NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE AGENT FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE
ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A

 

48



--------------------------------------------------------------------------------

JUDGMENT OR OTHER COURT ORDER IN FAVOR OF AGENT. EACH BORROWER EXPRESSLY SUBMITS
AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN
ANY SUCH COURT, AND EACH BORROWER HEREBY WAIVES ANY OBJECTION THAT SUCH BORROWER
MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF
AS IS DEEMED APPROPRIATE BY SUCH COURT. EACH BORROWER HEREBY WAIVES PERSONAL
SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR
SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY
BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH BORROWER AT THE
ADDRESS SET FORTH IN ANNEX I OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE
DEEMED COMPLETED UPON THE EARLIER OF SUCH BORROWER’S ACTUAL RECEIPT THEREOF OR 5
DAYS AFTER DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID.

11.10 Notices. Except as otherwise provided herein, whenever it is provided
herein that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other parties, or whenever any of the parties desires to give or serve upon any
other parties any communication with respect to this Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be deemed to have been validly served, given or
delivered: (a) upon the earlier of actual receipt and 5 days after deposit in
the United States Mail, registered or certified mail, return receipt requested,
with proper postage prepaid; (b) upon transmission, when sent by telecopy or
other similar facsimile transmission (with such telecopy or facsimile promptly
confirmed by delivery of a copy by personal delivery or United States Mail as
otherwise provided in this Section 11.10); (c) 1 Business Day after deposit with
a reputable overnight courier with all charges prepaid or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address or facsimile number indicated in Annex I or to
such other address (or facsimile number) as may be substituted by notice given
as herein provided. The giving of any notice required hereunder may be waived in
writing by the party entitled to receive such notice. Failure or delay in
delivering copies of any notice, demand, request, consent, approval, declaration
or other communication to any Person (other than Borrower Representative or
Agent) designated in Annex I to receive copies shall in no way adversely affect
the effectiveness of such notice, demand, request, consent, approval,
declaration or other communication.

11.11 Section Titles. The Section titles and Table of Contents contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.

11.12 Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement.

11.13 WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, THE
PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT

OR OTHERWISE, AMONG AGENT, LENDERS AND ANY BORROWER ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS RELATED THERETO.

 

49



--------------------------------------------------------------------------------

11.14 Press Releases and Related Matters. Each Borrower executing this Agreement
agrees that neither it nor its Affiliates will in the future issue any press
releases or other public disclosure (i) using the name of BHI or its affiliates
or, (ii) other than standard disclosures associated with its financial reporting
or other similar, ordinary course of business disclosures, referring to this
Agreement, the other Loan Documents without at least 2 Business Days’ prior
notice to BHI and without obtaining BHI’s prior written consent unless (and only
to the extent that) such Borrower or Affiliate is required to do so under law
and then, in any event, such Borrower or Affiliate will consult with BHI before
issuing such press release or other public disclosure. Each Borrower consents to
the publication by Agent or any Lender of a tombstone or similar advertising
material relating to the financing transactions contemplated by this Agreement.
Agent reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.

11.15 Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Borrower
for liquidation or reorganization, should any Borrower become insolvent or make
an assignment for the benefit of any creditor or creditors or should a receiver
or trustee be appointed for all or any significant part of any Borrower’s
assets, and shall continue to be effective or to be reinstated, as the case may
be, if at any time payment and performance of the Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a “voidable preference,” “fraudulent conveyance,” or otherwise, all as though
such payment or performance had not been made. In the event that any payment, or
any part thereof, is rescinded, reduced, restored or returned, the Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.

11.16 Advice of Counsel. Each of the parties represents to each other party
hereto that it has discussed this Agreement and, specifically, the provisions of
Sections 11.8 and 11.13, with its counsel.

11.17 No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

 

50



--------------------------------------------------------------------------------

11.18 Agent for Service. Each Borrower hereby appoints, and Borrower
Representative hereby accepts the appointment of, Borrower Representative,
located at 210 Sylvan Avenue, Englewood Cliffs, New Jersey 07632 as the agent
for service of process for such Borrower solely in connection with the Loan
Documents. Such appointment shall not be terminated by Borrower Representative
or any Borrower without the prior written consent of Agent.

12. CROSS-GUARANTY; SUBORDINATION

12.1 Cross-Guaranty. Each Borrower hereby agrees that such Borrower is jointly
and severally liable for, and hereby absolutely and unconditionally guarantees
to Agent and Lenders and their respective successors and assigns, the full and
prompt payment (whether at stated maturity, by acceleration or otherwise) and
performance of, all Obligations owed or hereafter owing to Agent and Lenders by
each other Borrower. Each Borrower agrees that its guaranty obligation hereunder
is a continuing guaranty of payment and performance and not of collection, that
its obligations under this Section 12 shall not be discharged until payment and
performance, in full, of the Obligations has occurred, and that its obligations
under this Section 12 shall be absolute and unconditional, irrespective of, and
unaffected by,

(a) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which any Borrower is or may become a
party;

(b) the absence of any action to enforce this Agreement (including this
Section 12) or any other Loan Document or the waiver or consent by Agent and
Lenders with respect to any of the provisions thereof;

(c) the existence, value or condition of, or failure to perfect its Lien
against, any security for the Obligations or any action, or the absence of any
action, by Agent and Lenders in respect thereof (including the release of any
such security);

(d) the insolvency of any Borrower; or

(e) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor.

Each Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Obligations guaranteed hereunder.

12.2 Waivers by Borrowers. Each Borrower expressly waives all rights it may have
now or in the future under any statute, or at common law, or at law or in
equity, or otherwise, to compel Agent or Lenders to marshal assets or to proceed
in respect of the Obligations guaranteed hereunder against any other Borrower,
any other party or against any security for the payment and performance of the
Obligations before proceeding against, or as a condition to proceeding against,
such Borrower. It is agreed among each Borrower, Agent and Lenders that the
foregoing waivers are of the essence of the transaction contemplated by this
Agreement and the other Loan Documents and that, but for the provisions of this
Section 12 and such waivers, Agent and Lenders would decline to enter into this
Agreement.

 

51



--------------------------------------------------------------------------------

12.3 Benefit of Guaranty. Each Borrower agrees that the provisions of this
Section 12 are for the benefit of Agent and Lenders and their respective
successors, transferees, endorsees and assigns, and nothing herein contained
shall impair, as between any other Borrower and Agent or Lenders, the
obligations of such other Borrower under the Loan Documents.

12.4 Subordination of Subrogation, Etc. Notwithstanding anything to the contrary
in this Agreement or in any other Loan Document, and except as set forth in
Section 12.9, each Borrower hereby expressly and irrevocably subordinates to
payment of the Obligations any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off and any and all defenses available to a surety, guarantor or accommodation
co-obligor until the Obligations are indefeasibly paid in full in cash. Each
Borrower acknowledges and agrees that this subordination is intended to benefit
Agent and Lenders and shall not limit or otherwise affect such Borrower’s
liability hereunder or the enforceability of this Section 12, and that Agent,
Lenders and their respective successors and assigns are intended third party
beneficiaries of the waivers and agreements set forth in this Section 12.4.

12.5 Election of Remedies. If Agent or any Lender may, under applicable law,
proceed to realize its benefits under any of the Loan Documents giving Agent or
such Lender a Lien upon any Collateral, whether owned by any Borrower or by any
other Person, either by judicial foreclosure or by non-judicial sale or
enforcement, Agent or any Lender may, at its sole option, determine which of its
remedies or rights it may pursue without affecting any of its rights and
remedies under this Section 12. If, in the exercise of any of its rights and
remedies, Agent or any Lender shall forfeit any of its rights or remedies,
including its right to enter a deficiency judgment against any Borrower or any
other Person, whether because of any applicable laws pertaining to “election of
remedies” or the like, each Borrower hereby consents to such action by Agent or
such Lender and waives any claim based upon such action, even if such action by
Agent or such Lender shall result in a full or partial loss of any rights of
subrogation that each Borrower might otherwise have had but for such action by
Agent or such Lender. Any election of remedies that results in the denial or
impairment of the right of Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Obligations. In the event Agent or any Lender shall bid at
any foreclosure or trustee’s sale or at any private sale permitted by law or the
Loan Documents, Agent or such Lender may bid all or less than the amount of the
Obligations and the amount of such bid need not be paid by Agent or such Lender
but shall be credited against the Obligations owing to it. The amount of the
successful bid at any such sale, whether Agent, Lender or any other party is the
successful bidder, shall be conclusively deemed to be the fair market value of
the Collateral and the difference between such bid amount and the remaining
balance of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section 12, notwithstanding that any present
or future law or court decision or ruling may have the effect of reducing the
amount of any deficiency claim to which Agent or any Lender might otherwise be
entitled but for such bidding at any such sale.

12.6 Limitation. Notwithstanding any provision herein contained to the contrary,
each Borrower’s liability under this Section 12 (which liability is in any event
in addition to amounts for which such Borrower is primarily liable under
Section 1) shall be limited to an amount not to exceed as of any date of
determination the amount that could be claimed by Agent and Lenders from such
Borrower under this Section 12 without rendering such claim void or voidable
under Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable
state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or
similar statute or common law after taking into account, among other things,
such Borrower’s right of contribution and indemnification from each other
Borrower under Section 12.7.

 

52



--------------------------------------------------------------------------------

12.7 Contribution with Respect to Guaranty Obligations.

(a) To the extent that any Borrower shall make a payment under this Section 12
of all or any of the Obligations (other than the Revolving Loan made to that
Borrower for which it is primarily liable) (a “Guarantor Payment”) that, taking
into account all other Guarantor Payments then previously or concurrently made
by any other Borrower, exceeds the amount that such Borrower would otherwise
have paid if each Borrower had paid the aggregate Obligations satisfied by such
Guarantor Payment in the same proportion that such Borrower’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Borrowers as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Obligations and termination of the
Commitments, such Borrower shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Borrower for the
amount of such excess, pro rata based upon their respective Allocable Amounts in
effect immediately prior to such Guarantor Payment.

(b) As of any date of determination, the “Allocable Amount” of any Borrower
shall be equal to the maximum amount of the claim that could then be recovered
from such Borrower under this Section 12 without rendering such claim void or
voidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

(c) This Section 12.7 is intended only to define the relative rights of
Borrowers and nothing set forth in this Section 12.7 is intended to or shall
impair the obligations of Borrowers, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Agreement, including Section 12.1. Nothing contained in this
Section 12.7 shall limit the liability of any Borrower to pay the Revolving Loan
made directly or indirectly to that Borrower and accrued interest, Fees and
expenses with respect thereto for which such Borrower shall be primarily liable.

(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Borrower to which such
contribution and indemnification is owing.

(e) The rights of the indemnifying Borrower against the other Borrower under
this Section 12.7 shall be exercisable upon the full and indefeasible payment of
the Obligations and the termination of the Commitments.

12.8 Liability Cumulative. The liability of Borrowers under this Section 12 is
in addition to and shall be cumulative with all liabilities of each Borrower to
Agent and Lenders under this Agreement and the other Loan Documents to which
such Borrower is a party or in respect of any Obligations or obligation of the
other Borrower, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

 

53



--------------------------------------------------------------------------------

12.9 Subordination.

(a) Each Borrower executing this Agreement covenants and agrees that the payment
of all indebtedness, principal, interest (including interest which accrues after
the commencement of any case or proceeding in bankruptcy, or for the
reorganization of any Borrower), fees, charges, expenses, attorneys’ fees and
any other sum, obligation or liability owing by any other Borrower to such
Borrower, including any intercompany trade payables or royalty or licensing fees
(collectively, the “Intercompany Obligations”), is subordinated, to the extent
and in the manner provided in this Section 12.9, to the prior payment in full of
all Obligations (herein, the “Senior Obligations”) and that the subordination is
for the benefit of the Agent and Lenders, and Agent may enforce such provisions
directly, provided, that regularly scheduled payments under Intercompany
Obligations may be made so long as no Default, which is not reasonably capable
of being cured, or Event of Default has occurred and is continuing.

(b) Each Borrower executing this Agreement hereby (i) authorizes Agent to demand
specific performance of the terms of this Section 12.9, whether or not any other
Borrower shall have complied with any of the provisions hereof applicable to it,
at any time when such Borrower shall have failed to comply with any provisions
of this Section 12.9 which are applicable to it and (ii) irrevocably waives any
defense based on the adequacy of a remedy at law, which might be asserted as a
bar to such remedy of specific performance.

(c) Upon any distribution of assets of any Borrower in any dissolution, winding
up, liquidation or reorganization (whether in bankruptcy, insolvency or
receivership proceedings or upon an assignment for the benefit of creditors or
otherwise):

(i) Agent and Lenders shall first be entitled to receive payment in full in cash
of the Senior Obligations before any Borrower is entitled to receive any payment
on account of the Intercompany Obligations.

(ii) Any payment or distribution of assets of any Borrower of any kind or
character, whether in cash, property or securities, to which any other Borrower
would be entitled except for the provisions of this Section 12.9(c), shall be
paid by the liquidating trustee or agent or other Person making such payment or
distribution directly to the Agent, to the extent necessary to make payment in
full of all Senior Obligations remaining unpaid after giving effect to any
concurrent payment or distribution or provisions therefor to Agent and Lenders.

(iii) In the event that notwithstanding the foregoing provisions of this
Section 12.9(c), any payment or distribution of assets of any Borrower of any
kind or character, whether in cash, property or securities, shall be received by
any other Borrower on account of the Intercompany Obligations before all Senior
Obligations are paid in full, such payment or distribution shall be received and
held in trust for

 

54



--------------------------------------------------------------------------------

and shall be paid over to the Agent for application to the payment of the Senior
Obligations until all of the Senior Obligations shall have been paid in full,
after giving effect to any concurrent payment or distribution or provision
therefor to Agent and Lenders.

(d) No right of Agent and Lenders or any other present or future holders of any
Senior Obligations to enforce the subordination provisions herein shall at any
time in any way be prejudiced or impaired by any act or failure to act on the
part of any Borrower or by any act or failure to act, in good faith, by any such
holder, or by any noncompliance by any Borrower with the terms hereof,
regardless of any knowledge thereof which any such holder may have or be
otherwise charged with.

[Signature Pages to Follow]

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

BORROWERS:

 

ASTA FUNDING, INC.

By:   /s/ Gary Stern Name:   Gary Stern Title:   President

 

PALISADES COLLECTION, L.L.C. By:   /s/ Gary Stern Name:   Gary Stern Title:  
Manager

[Signatures continued on next page]

 

1



--------------------------------------------------------------------------------

[Signatures continued from previous page]

 

AGENT AND LENDER:

 

BANK HAPOALIM B.M.

By:   /s/ Scott Morello Name:   Scott Morello Title:   Its Duly Authorized
Signatory

 

By:   /s/ Shannon Saltos Name:   Shannon Saltos Title:   Its Duly Authorized
Signatory

 

2



--------------------------------------------------------------------------------

ANNEX A (RECITALS)

TO

LOAN AGREEMENT

DEFINITIONS

Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings, and
all references to Sections, Exhibits or Annexes in the following definitions
shall refer to Sections, Exhibits or Annexes of or to the Agreement:

“Account Debtor” means any Person who may become obligated to any Borrower
under, with respect to, or on account of, an Account, Chattel Paper, Instruments
or General Intangibles (including a payment intangible).

“Accounting Changes” has the meaning ascribed thereto in Annex G.

“Accounts” means all “accounts,” as such term is defined in the Code, now owned
or hereafter acquired by any Borrower, including (a) all accounts receivable,
other receivables, book debts, consumer accounts and other forms of obligations
(including any such obligations that may be characterized as an account or
contract right under the Code), (b) all of each Borrower’s rights in, to and
under all services, (c) all rights to payment due to any Borrower for property
sold, leased, licensed, assigned or otherwise disposed of, for a policy of
insurance issued or to be issued, for a secondary obligation incurred or to be
incurred, for energy provided or to be provided, for the use or hire of a vessel
under a charter or other contract, arising out of the use of a credit card or
charge card, or for services rendered or to be rendered by such Borrower or in
connection with any other transaction (whether or not yet earned by performance
on the part of such Borrower), (d) all health care insurance receivables and
(e) all collateral security of any kind, given by any Account Debtor or any
other Person with respect to any of the foregoing. The term Accounts shall also
include forms of obligations evidenced by Chattel Paper or Instruments and
Accounts relating to Auto Loans and Consumer Loans.

“Advance” or “Advances” has the meaning ascribed to it in Section 1.1(a).

“Affected Lender” has the meaning ascribed to it in Section 1.13(d).

“Affiliate” means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, 10% or more of the Stock having ordinary voting power in the
election of directors of such Person, (b) each Person that controls, is
controlled by or is under common control with such Person, (c) each of such
Person’s officers, directors, joint venturers (except with respect to the joint
venturer, EMCC, Inc., and any other joint venture approved by Agent, which
approval shall not be unreasonably withheld) and partners (d) in the case of
Borrowers, the immediate family members, spouses and lineal descendants of

 

A-1



--------------------------------------------------------------------------------

individuals who are Affiliates of any Borrower, and (e) an entity that is wholly
owned by Asta Funding and is engaged in the business of acquiring and/or
managing Portfolios and executes and delivers to Agent an Affiliate Guaranty and
an Affiliate Security Agreement and an Affiliate Confirmation. For the purposes
of this definition, “control” of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise; provided, however, that the term “Affiliate” shall specifically
exclude Agent and each Lender.

“Agent” means BHI in its capacity as Agent for Lenders or its successors
appointed pursuant to Section 9.6.

“Agreement” means this Loan Agreement by and among Borrowers, BHI, as
Administrative Agent and Lender, and the other Lenders from time to time party
thereto, as the same may be amended, supplemented, restated or otherwise
modified from time to time.

“Allocable Amount” has the meaning ascribed to it in Section 12.7(a).

“Appendices” has the meaning ascribed to it in the recitals to the Agreement.

“Asta Funding” means Asta Funding, Inc.

“Auto Contract” means any agreement or contract or other evidence of debt
executed by an Account Debtor in connection with an Auto Loan and any amendments
thereto.

“Auto Loan” means all automobile loans or leases presently and hereafter owned
by Borrowers, set forth in a written report or in computer discs, from time to
time, delivered to Agent, which computer discs shall be in the current format or
any other format acceptable to Agent, together with each Auto Contract, chattel
paper, instrument, document, general intangible, guarantee and all collateral
security held with respect to such loans.

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§ 101 et seq.

“Base Rate” means the interest rate reported as the “Prime Rate”, as published
in the Money Rates section of The Wall Street Journal on each Business Day. Each
change in any interest rate provided for in the Agreement based upon the Base
Rate shall take effect at the time of such change in the Base Rate.

“Base Rate Loan” means a Revolving Loan or portion thereof bearing interest by
reference to the Base Rate.

“BHI” means Bank Hapoalim B.M., an Israeli banking corporation authorized to
transact business in the United States.

 

A-2



--------------------------------------------------------------------------------

“Books and Records” means all records, in any format whatsoever and the computer
software, programs and access codes, relating to each Consumer Loan and the
Collateral.

“Borrower Representative” means Palisades Collection in its capacity as Borrower
Representative pursuant to the provisions of Section 1.1(b).

“Borrowers” and “Borrower” have the respective meanings ascribed thereto in the
preamble to the Agreement.

“Borrowing Availability” means as of any date of determination as to all
Borrowers, an amount equal to (i) the Maximum Revolving Loan Amount less
(ii) any outstanding Loans made pursuant to the terms of this Agreement.

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of New York and in
reference to LIBOR Loans shall mean any such day that is also a LIBOR Business
Day.

“Capital Expenditures” means, with respect to any Person, all expenditures (by
the expenditure of cash or the incurrence of Indebtedness) by such Person during
any measuring period for any fixed assets or improvements or for replacements,
substitutions or additions thereto that have a useful life of more than one year
and that are required to be capitalized under GAAP.

“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.

“Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

“Cash Collateral Account” has the meaning ascribed to it Annex B.

“Cash Equivalent Investments” means investments deposited with Agent which can
easily, readily and quickly be converted into cash, including Treasury bills
(T-bills), money market funds, short-term certificates of deposit, U.S.
Government Securities, and savings accounts.

“Certificate of Exemption” has the meaning ascribed to it in Section 1.12(c).

“Change of Control” means any event, transaction or occurrence as a result of
which (a) Asta Funding ceases to own and control all of the economic and voting
rights associated with all of the outstanding capital Stock of Palisades
Collection, (b) during any period of twelve consecutive calendar months,
individuals who at the beginning of such period constituted the board of
directors of Asta Funding (together with any new directors whose election by the
board of directors of Asta Funding or whose nomination for election by the
Stockholders of Asta Funding was approved by a vote of the majority of the
directors then still in office who either were directors at the beginning of
such period or

 

A-3



--------------------------------------------------------------------------------

whose election or nomination for election was previously so approved) cease for
any reason other than death or disability to constitute a majority of the
directors then in office, (d) Gary Stern shall no longer be acting as the
president, chief executive officer or manager of the Borrowers having
substantially the same duties and responsibilities as on the Closing Date,
unless the Borrowers shall have within a reasonable period of time not to exceed
180 days obtained a successor of at least comparable background, experience and
ability who is reasonably acceptable to the Requisite Lender, or (e) any two of
the Senior Executives shall no longer be members of the Borrowers’ senior
management having substantially the same duties and responsibilities as on the
Closing Date, unless the Borrowers shall have within a reasonable period of time
not to exceed 180 days obtained successors of at least comparable background,
experience and ability who are reasonably acceptable to the Requisite Lenders.
For the purposes of this definition, “control” of a Person shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise.

“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental taxes (including taxes owed to the PBGC at the time due and
payable), levies, assessments, charges, liens, claims or encumbrances upon or
relating to (a) the Collateral, (b) the Obligations, (c) the employees, payroll,
income or gross receipts of any Borrower, (d) any Borrower’s ownership or use of
any properties or other assets, or (e) any other aspect of any Borrower’s
business.

“Chattel Paper” means any “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by any
Borrower.

“Closing Checklist” means the schedule, including all appendices, exhibits or
schedules thereto, listing certain documents and information to be delivered in
connection with the Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex D.

“Closing Date” means May 2, 2014.

“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Articles or Divisions 1 and 9 shall govern;
provided, further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, Agent’s or any Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.

 

A-4



--------------------------------------------------------------------------------

“Collateral” means the property covered by the Security Agreement and the other
Collateral Documents and any other property, real or personal, tangible or
intangible, now existing or hereafter acquired, that may at any time be or
become subject to a security interest or Lien in favor of Agent, for the benefit
of the Agent and Lenders, to secure the Obligations.

“Collateral Documents” means the Security Agreement and all similar agreements
entered into by any Person granting a Lien upon property as security for payment
of the Obligations.

“Collateral Reports” means the reports with respect to the Collateral referred
to in Annex F.

“Collection Account” means that certain account of Agent, account number
01079573-01 in the name of Agent in New York, New York, ABA No. 026008866, or
such other account as may be specified in writing by Agent as the “Collection
Account”.

“Collection History By Portfolio” means a report in detail satisfactory to Agent
as to all Collections received during each month (and for prior months) and the
Portfolio which it applies.

“Collections” mean all Payments actually received and collected by or on behalf
of the Borrowers, any Borrower or any Servicing Agent with respect to any
Consumer Loan, which is included in the Collateral and is remitted to the Agent
as provided in this Agreement.

“Commitment Termination Date” means the earliest of (a) May 2, 2017, (b) the
date of termination of Lenders’ obligations to make Advances or permit the
existing Revolving Loan to remain outstanding pursuant to Section 8.2(b), and
(c) the date of indefeasible prepayment in full by Borrowers of the Revolving
Loan, and the permanent reduction of all Commitments to zero dollars ($0).

“Commitments” means (a) as to any Lender, the aggregate of such Lender’s
Revolving Loan Commitment as set forth on Annex J to the Agreement or in the
most recent Assignment Agreement executed by such Lender and (b) as to all
Lenders, the aggregate of all Lenders’ Revolving Loan Commitments, as to each of
clauses (a) and (b), as such Commitments may be reduced, amortized or adjusted
from time to time in accordance with the Agreement.

“Compliance Certificate” has the meaning ascribed to it in Annex E.

“Consumer Loans” means all Credit Card Receivables, Auto Loans, Telecom
Receivables and any other type of consumer loan acceptable to Agent now or
hereafter owned or held by the Borrowers.

“Contracts” means all “contracts,” as such term is defined in the Code, now
owned or hereafter acquired by any Borrower, in any event, including all
contracts, undertakings, or agreements (other than rights evidenced by Chattel
Paper, Documents or Instruments) in or under which any Borrower may now or
hereafter have any right, title or interest, including any agreement relating to
the terms of payment or the terms of performance of any Account.

 

A-5



--------------------------------------------------------------------------------

“Copyright License” means any and all rights now owned or hereafter acquired by
any Borrower under any written agreement granting any right to use any Copyright
or Copyright registration.

“Copyrights” means all of the following now owned or hereafter adopted or
acquired by any Borrower: (a) all copyrights (whether registered or
unregistered), all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the United States Copyright Office or in any similar office or agency of the
United States, any state or territory thereof, or any other country or any
political subdivision thereof, and (b) all reissues, extensions or renewals
thereof.

“Credit Card Receivables” means each of the performing and non-performing credit
card receivables and/or loans presently and hereafter owned by Borrowers, as
fully set forth in a computer disc delivered to Agent, which shall be in a
format reasonably acceptable to the Agent, whether such is deemed to consist of
accounts or general intangibles under the Code, together with any chattel paper,
instrument, document, general intangible, guarantee and other collateral
security held by Borrowers with respect to such receivables and/or loans,
together with the proceeds thereof.

“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.

“Default Rate” has the meaning ascribed to it in Section 1.4(d).

“Disaster Recovery Plan” means a disaster recovery plan in form and substance
reasonably satisfactory to Agent, and modifications thereto as may be
implemented by Borrowers in the ordinary course of business which, if material,
shall be provided to Agent in writing promptly upon implementation.

“Disclosure Document” means the document dated as of the date hereof by
Borrowers with respect to certain disclosures made to Agent and Lenders in the
Agreement, as may be modified from time to time as provided in the Agreement.
All disclosures, representations and warranties contained in the Disclosure
Document shall be acceptable to Agent.

“Documents” means all “documents,” as such term is defined in the Code, now
owned or hereafter acquired by any Borrower, wherever located.

“Dollars” or “$” means lawful currency of the United States of America.

“EBITDA” means, with respect to any Person for any fiscal period, without
duplication, net income minus extraordinary gains plus interest, depreciation,
amortization, income taxes, accrued stock option compensation expense and
extraordinary losses.

“Effective Date” means the date on which the Agreement shall become effective,
which shall be the date on which (i) Borrowers , along with Agent and the
Lenders shall have executed and delivered the Agreement and the other Loan
Documents, and (ii) all of the conditions precedent to the effectiveness of the
Agreement, including, without limitation, the conditions precedent set forth in
Section 2, and the conditions set forth in Annex D, shall have been satisfied
and performed in a manner reasonably acceptable to Agent and Lenders.

 

A-6



--------------------------------------------------------------------------------

“Environmental Laws” means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules, and regulations in effect, and any
applicable judicial or administrative interpretation thereof, including any
applicable judicial or administrative order, consent decree, order or judgment,
imposing liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the environment and natural resources
(including ambient air, surface water, groundwater, wetlands, land surface or
subsurface strata, wildlife, aquatic species and vegetation). Environmental Laws
include the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980 (42 U.S.C. §§ 9601 et seq.) (“CERCLA”); the Hazardous Materials
Transportation Authorization Act of 1994 (49 U.S.C. §§ 5101 et seq.); the
Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. §§ 136 et seq.);
the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.); the Toxic Substance
Control Act (15 U.S.C. §§ 2601 et seq.); the Clean Air Act (42 U.S.C. §§ 7401 et
seq.); the Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the
Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.); and the Safe
Drinking Water Act (42 U.S.C. §§ 300(f) et seq.), and any and all regulations
promulgated thereunder, and all analogous state, local and foreign counterparts
or equivalents and any transfer of ownership notification or approval statutes.

“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, including any arising under
or related to any Environmental Laws, Environmental Permits, or in connection
with any Release or threatened Release or presence of a Hazardous Material
whether on, at, in, under, from or about or in the vicinity of any real or
personal property.

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

“Equipment” means all “equipment,” as such term is defined in the Code, now
owned or hereafter acquired by any Borrower, wherever located and, in any event,
including all such Borrower’s machinery and equipment, including processing
equipment, conveyors, machine tools, data processing and computer equipment,
including embedded software and peripheral equipment and all engineering,
processing and manufacturing equipment, office machinery, furniture, materials
handling equipment, tools, attachments, accessories, automotive equipment,
trailers, trucks, forklifts, molds, dies, stamps, motor vehicles, rolling stock
and other equipment of every kind and nature, trade fixtures and fixtures not
forming a part of real property, together with all additions and accessions

 

A-7



--------------------------------------------------------------------------------

thereto, replacements therefor, all parts therefor, all substitutes for any of
the foregoing, fuel therefor, and all manuals, drawings, instructions,
warranties and rights with respect thereto, and all products and proceeds
thereof and condemnation awards and insurance proceeds with respect thereto.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.

“ERISA Affiliate” means, with respect to any Borrower, any trade or business
(whether or not incorporated) that, together with such Borrower, are treated as
a single employer within the meaning of Sections 414(b), (c), (m) or (o) of the
IRC.

“ERISA Event” means, with respect to any Borrower or any ERISA Affiliate,
(a) any event described in Section 4043(c) of ERISA with respect to a Title IV
Plan; (b) the withdrawal of any Borrower or ERISA Affiliate from a Title IV Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any Borrower or any ERISA Affiliate from any
Multiemployer Plan; (d) the filing of a notice of intent to terminate a Title IV
Plan or the treatment of a plan amendment as a termination under Section 4041 of
ERISA; (e) the institution of proceedings to terminate a Title IV Plan or
Multiemployer Plan by the PBGC; (f) the failure by any Borrower or ERISA
Affiliate to make when due required contributions to a Multiemployer Plan or
Title IV Plan unless such failure is cured within 30 days; (g) any other event
or condition that would reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of
liability under Section 4069 or 4212(c) of ERISA; (h) the termination of a
Multiemployer Plan under Section 4041A of ERISA or the reorganization or
insolvency of a Multiemployer Plan under Section 4241 or 4245 of ERISA; or
(i) the revocation or threatened revocation of a Qualified Plan’s qualification
or tax exempt status; or (j) the termination of a Plan described in Section 4064
of ERISA; but in each such case, only if and to the extent it would be
reasonably be expected to result (directly or indirectly, individually or in the
aggregate) in a Material Adverse Effect.

“ESOP” means a Plan that is intended to satisfy the requirements of
Section 4975(e)(7) of the IRC.

“Event of Default” has the meaning ascribed to it in Section 8.1.

“Excluded Assets” has the meaning ascribed to it in the Security Agreement.

“Existing Debt” has the meaning ascribed to it in the recitals to the Agreement.

“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §§ 201
et seq.

“Federal Funds Rate” means, for any day, a floating rate equal to the weighted
average of the rates on overnight Federal funds transactions among members of
the Federal Reserve System, as determined by Agent in its sole discretion, which
determination shall be final, binding and conclusive (absent manifest error).

 

A-8



--------------------------------------------------------------------------------

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

“Fees” means any and all fees payable to Agent pursuant to the Agreement or any
of the other Loan Documents.

“Finance Company” means any financial services company that acquires,
originates, finances or collects consumer receivables and rentals, payment
streams, disability, tort and other claims and ancillary businesses reasonably
related thereto.

“Financial Covenants” means the financial covenants set forth in Annex G.

“Financial Statements” means the consolidated (together with consolidating
worksheets) income statements, statements of cash flows and balance sheets of
Asta Funding delivered in accordance with Section 3.4 and Section 4.1.

“Fiscal Month” means any of the monthly accounting periods of Borrowers.

“Fiscal Quarter” means any of the quarterly accounting periods of Borrowers,
ending on March 31, June 30, September 30 and December 31 of each year.

“Fiscal Year” means any of the annual accounting periods of Borrowers ending on
September 30 of each year, subject to any change in the Fiscal Year permitted
under the Agreement.

“Fixtures” means all “fixtures” as such term is defined in the Code, now owned
or hereafter acquired by any Borrower.

“Foreign Lender” has the meaning ascribed to it in Section 1.12(c).

“Foreign Person” has the meaning ascribed to it in Section 1.12(c).

“GAAP” means generally accepted accounting principles in the United States of
America consistently applied, as such term is further defined in Annex G.

“General Intangibles” means all “general intangibles,” as such term is defined
in the Code, now owned or hereafter acquired by any Borrower, including all
right, title and interest that such Borrower may now or hereafter have in or
under any Contract, all payment intangibles, customer lists, Licenses,
Copyrights, Trademarks, Patents, and all applications therefor and reissues,
extensions or renewals thereof, rights in Intellectual Property, interests in
partnerships, joint ventures and other business associations, including, without
limitation, licenses, permits, copyrights, trade secrets, proprietary or
confidential information, inventions (whether or not patented or patentable),
technical information, procedures, designs, knowledge, know-how, software, data
bases, data, skill, expertise, experience, processes, models, drawings,
materials and records, goodwill (including the goodwill associated with any
Trademark or Trademark License), all rights and claims in or under insurance
policies (including insurance for fire, damage, loss and casualty, whether
covering personal property, real property, tangible rights or intangible rights,
all liability, life, key man and business interruption insurance, and all
unearned premiums), uncertificated securities, choses in action, deposit,
checking and other bank accounts, rights to receive tax refunds and other
payments, rights to receive dividends, distributions,

 

A-9



--------------------------------------------------------------------------------

cash, Instruments and other property in respect of or in exchange for pledged
Stock and Investment Property, rights of indemnification, all books and records,
correspondence, credit files, invoices and other papers, including without
limitation all tapes, cards, computer runs and other papers and documents in the
possession or under the control of such Borrower or any computer bureau or
service company from time to time acting for such Borrower.

“Goods” means all “goods” as defined in the Code, now owned or hereafter
acquired by any Borrower, wherever located, including embedded software to the
extent included in “goods” as defined in the Code, manufactured homes, standing
timber that is cut and removed for sale and unborn young of animals.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

“Guaranteed Indebtedness” means as to any Person, any obligation of such Person
guaranteeing, providing comfort or otherwise supporting any Indebtedness, lease,
dividend, or other obligation (“primary obligation”) of any other Person (the
“primary obligor”) in any manner, including any obligation or arrangement of
such Person to (a) purchase or repurchase any such primary obligation,
(b) advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor, (c) purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) protect the beneficiary of such arrangement from loss (other
than product warranties given in the ordinary course of business) or
(e) indemnify the owner of such primary obligation against loss in respect
thereof. The amount of any Guaranteed Indebtedness at any time shall be deemed
to be an amount equal to the lesser at such time of (x) the stated or
determinable amount of the primary obligation in respect of which such
Guaranteed Indebtedness is incurred and (y) the maximum stated or determinable
amount for which such Person may be liable pursuant to the terms of the
instrument embodying such Guaranteed Indebtedness, or, if not stated or
determinable, the maximum reasonably anticipated liability (assuming full
performance) in respect thereof.

“Guarantor Payment” has the meaning ascribed to it in Section 12.7(a).

“Hazardous Material” means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any Environmental
Laws, including any material or substance that is (a) defined as a “solid
waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,” “restricted hazardous waste,” “pollutant,”
“contaminant,” “hazardous constituent,” “special waste,” “toxic substance” or
other similar term or phrase under any Environmental Laws, or (b) petroleum or
any fraction or by-product thereof, asbestos, polychlorinated biphenyls (PCB’s),
or any radioactive substance.

 

A-10



--------------------------------------------------------------------------------

“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property payment for which is deferred 6 months or more, but excluding
obligations to trade creditors incurred in the ordinary course of business that
are unsecured and not overdue by more than 6 months unless being contested in
good faith, (b) all reimbursement and other obligations with respect to letters
of credit, bankers’ acceptances and surety bonds, whether or not matured,
(c) all obligations evidenced by notes, bonds, debentures or similar
instruments, (d) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all Capital Lease Obligations and the present value (discounted
at the Base Rate as in effect on the Closing Date) of future rental payments
under all synthetic leases, (f) all obligations of such Person under commodity
purchase or option agreements or other commodity price hedging arrangements, in
each case whether contingent or matured, (g) all obligations of such Person
under any foreign exchange contract, currency swap agreement, interest rate
swap, cap or collar agreement or other similar agreement or arrangement designed
to alter the risks of that Person arising from fluctuations in currency values
or interest rates, in each case whether contingent or matured, (h) all
Indebtedness referred to above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in property or other assets (including accounts and contract
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Indebtedness, and (i) the Obligations.

“Indemnified Liabilities” has the meaning ascribed to it in Section 1.10.

“Indemnified Person” has the meaning ascribed to in Section 1.10.

“Initial Funding Date” means the date on which the first Advance is made
hereunder; provided that such date shall not occur unless and until Agent shall
have received, not less than 30 days prior to Agent’s receipt of a Notice of
Borrowing for such Advance, results of a field examination satisfactory to Agent
in its sole discretion.

“Instruments” means all “instruments,” as such term is defined in the Code, now
owned or hereafter acquired by any Borrower, wherever located, and, in any
event, including all certificated securities, all certificates of deposit, and
all promissory notes and other evidences of indebtedness, other than instruments
that constitute, or are a part of a group of writings that constitute, Chattel
Paper.

“Intellectual Property” means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks.

“Intercompany Obligations” has the meaning ascribed to it in Section 12.9(a).

“Interest Payment Date” means (a) as to any Base Rate Loan, the first Business
Day of each month to occur while such Loan is outstanding, and (b) as to any
LIBOR Loan, the last day of the applicable LIBOR Period; provided that, in
addition to the foregoing, each of (x) the date upon which all of the
Commitments have been terminated and the Revolving Loan have been paid in full
and (y) the Commitment Termination Date shall be deemed to be an “Interest
Payment Date” with respect to any interest that has then accrued under the
Agreement.

 

A-11



--------------------------------------------------------------------------------

“Inventory” means all “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by any Borrower, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of any Borrower for sale or lease or are furnished or are
to be furnished under a contract of service, or that constitute raw materials,
work in process, finished goods, returned goods, or materials or supplies of any
kind, nature or description used or consumed or to be used or consumed in such
Borrower’s business or in the processing, production, packaging, promotion,
delivery or shipping of the same, including all supplies and embedded software.

“Investment Property” means all “investment property” as such term is defined in
the Code now owned or hereafter acquired by any Borrower, wherever located,
including (i) all securities, whether certificated or uncertificated, including
stocks, bonds, interests in limited liability companies, partnership interests,
treasuries, certificates of deposit, and mutual fund shares; (ii) all securities
entitlements of any Borrower, including the rights of any Borrower to any
securities account and the financial assets held by a securities intermediary in
such securities account and any free credit balance or other money owing by any
securities intermediary with respect to that account; (iii) all securities
accounts of any Borrower; (iv) all commodity contracts of any Borrower; and
(v) all commodity accounts held by any Borrower.

“IRC” means the Internal Revenue Code of 1986 and all regulations promulgated
thereunder.

“IRS” means the Internal Revenue Service.

“Lenders” means BHI, the other Lenders named on the signature pages of the
Agreement, and, if any such Lender shall decide to assign all or any portion of
the Obligations, such term shall include any assignee of such Lender.

“LIBOR Business Day” means a Business Day on which banks in the City of London
are generally open for interbank or foreign exchange transactions.

“LIBOR Loan” means a Loan or any portion thereof bearing interest by reference
to the LIBOR Rate.

“LIBOR Period” means, with respect to any LIBOR Loan, each period commencing on
a LIBOR Business Day selected by Borrower Representative pursuant to the
Agreement and ending one, two or three months thereafter, as selected by
Borrower Representative’s irrevocable notice to Agent as set forth in
Section 1.4(e); provided, that the foregoing provision relating to LIBOR Periods
is subject to the following:

(a) if any LIBOR Period would otherwise end on a day that is not a LIBOR
Business Day, such LIBOR Period shall be extended to the next succeeding LIBOR
Business Day unless the result of such extension would be to carry such LIBOR
Period into another calendar month in which event such LIBOR Period shall end on
the immediately preceding LIBOR Business Day;

 

A-12



--------------------------------------------------------------------------------

(b) no LIBOR Period may extend beyond the Commitment Termination Date;

(c) any LIBOR Period that begins on the last LIBOR Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such LIBOR Period) shall end on the last LIBOR
Business Day of a calendar month;

(d) Borrower Representative shall select LIBOR Periods so as not to require a
payment or prepayment of any LIBOR Loan during a LIBOR Period for such Loan; and

(e) Borrower Representative shall select LIBOR Periods so that there shall be no
more than 5 separate LIBOR Loans in existence at any one time.

“LIBOR Rate” means for each LIBOR Period, a rate of interest determined by
Administrative Agent equal to:

(a) the offered rate for deposits in United States Dollars for the applicable
LIBOR Period that appears on Reuters Screen LIBOR01 Page as of 11:00 a.m.
(London time), on the second full LIBOR Business Day next preceding the first
day of such LIBOR Period (unless such date is not a Business Day, in which event
the next succeeding Business Day will be used); divided by

(b) a number equal to 1.0 minus the aggregate (but without duplication) of the
rates (expressed as a decimal fraction) of reserve requirements in effect on the
day that is 2 LIBOR Business Days prior to the beginning of such LIBOR Period
(including basic, supplemental, marginal and emergency reserves under any
regulations of the Federal Reserve Board or other Governmental Authority having
jurisdiction with respect thereto, as now and from time to time in effect) for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Federal Reserve Board that are required to be maintained by
a member bank of the Federal Reserve System.

If such interest rates shall cease to be available on Reuters Screen LIBOR01
Page, the LIBOR Rate shall be determined from such financial reporting service
or other information as shall be mutually acceptable to Agent and Borrower
Representative with notice to the Lenders.

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by any
Borrower.

“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Code or comparable
law of any jurisdiction).

 

A-13



--------------------------------------------------------------------------------

“Litigation” has the meaning ascribed to it in Section 3.13.

“Loan” means any Revolving Loan.

“Loan Account” has the meaning ascribed to it in Section 1.9.

“Loan Documents” means the Agreement, the Notes, the Collateral Documents and
all other agreements, instruments, documents and certificates identified in the
Closing Checklist executed and delivered to, or in favor of, Agent or any Lender
(including, without limitation, the Disclosure Document and all exhibits
attached thereto or referred to therein) and including all other pledges, powers
of attorney, consents, assignments, contracts, notices, and all other written
matter whether heretofore, now or hereafter executed by or on behalf of any
Borrower, or any employee of any Borrower, and delivered to Agent or any Lender
in connection with the Agreement or the transactions contemplated thereby. Any
reference in the Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to the
Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

“Margin Stock” has the meaning ascribed to in Section 3.10.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or financial or other condition of the Borrowers
considered as a whole (but not on Borrowers’ industry generally, except to the
extent of a direct effect on the Borrowers as provided above), (b) Borrowers’
ability to pay the Revolving Loan or any of the other Obligations in accordance
with the terms of the Agreement, (c) the Collateral or Agent’s Liens, on behalf
of itself and Lenders, on the Collateral or the priority of such Liens, or
(d) Agent’s or any Lender’s material rights and remedies under the Agreement and
the other Loan Documents.

“Maximum Amount” means, as of any date of determination, an amount equal to the
Revolving Loan Commitment of all Lenders as of that date.

“Maximum Lawful Rate” has the meaning ascribed to it in Section 1.4(f).

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, and to which any Borrower or ERISA Affiliate is
making, is obligated to make or has or would reasonably be expected to have a
direct or indirect liability under Title IV of ERISA or under Section 412 of the
IRC.

“Net Worth” means, with respect to any Person as of any date of determination,
the book value of the assets of such Person, minus the sum of (a) reserves
applicable thereto, and (b) all of such Person’s liabilities (including accrued
and deferred income taxes), all as determined on a consolidated basis in
accordance with GAAP.

 

A-14



--------------------------------------------------------------------------------

“New Line of Credit” has the meaning ascribed to it in the recitals to the
Agreement.

“Non-Borrower Affiliate” means any Affiliate of a Borrower, which Affiliate is
not itself a Borrower.

“Non-Consenting Lender” has the meaning ascribed to it in Section 11.2(c)(i).

“Non-Funding Lender” has the meaning ascribed to it in Section 9.8(a)(ii).

“Note” means the Revolving Note.

“Notice of Borrowing” has the meaning ascribed to it in Section 1.1(a).

“Notice of Conversion/Continuation” has the meaning ascribed to it in
Section 1.4(e).

“Obligations” means all loans, advances, debts, liabilities and obligations for
the performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable) owing by any Borrower to Agent, and all
covenants and duties regarding such amounts, of any kind or nature, present or
future, whether or not evidenced by any note, agreement or other instrument,
arising under the Agreement or any of the other Loan Documents and under all
interest rate caps, swaps or collar agreements, or similar agreements or
arrangements to provide protection against fluctuations in interest rates. This
term includes all principal, interest (including all interest that accrues after
the commencement of any case or proceeding by or against any Borrower in
bankruptcy, whether or not allowed in such case or proceeding), Fees, Charges,
expenses, attorneys’ fees and any other sum chargeable to any Borrower under the
Agreement or any of the other Loan Documents.

“Other Lender” has the meaning ascribed to it in Section 9.8(d).

“Palisades Collection” has the meaning ascribed thereto in the preamble to the
Agreement.

“Pal XVI” means Palisades Acquisition XVI, LLC, a Delaware limited liability
company.

“Payment Intangibles” shall have the meaning given such term in the UCC.

“Payments” means the payments of whatsoever nature made by each Account Debtor
with respect to the Accounts relating to such Account Debtor and/or the payments
made by any obligor with respect to any Account.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means a Plan described in Section 3(2) of ERISA.

“Permitted Encumbrances” means the following encumbrances: (a) Liens for taxes
or assessments or other governmental Charges not yet due and payable or which
are being

 

A-15



--------------------------------------------------------------------------------

contested in accordance with Section 5.2(b); (b) pledges or deposits of money
securing statutory obligations under workmen’s compensation, unemployment
insurance, social security or public liability laws or similar legislation
(excluding Liens under ERISA); (c) pledges or deposits of money securing bids,
tenders, contracts (other than contracts for the payment of money) or leases to
which any Borrower is a party as lessee made in the ordinary course of business;
(d) inchoate and unperfected workers’, mechanics’, or similar liens arising in
the ordinary course of business, so long as such Liens attach only to Equipment,
Fixtures and/or Real Estate; (e) carriers’, warehousemen’s, suppliers’ or other
similar possessory liens arising in the ordinary course of business and securing
liabilities in an outstanding aggregate amount not in excess of $500,000 at any
time, so long as such Liens attach only to Inventory; (f) inchoate and
unperfected bailees’ and landlord liens with respect to locations in which a
bailee or landlord waiver is not required, and which arise in the ordinary
course of business, so long as such Liens attach only to assets located on the
applicable Real Estate; (g) deposits securing, or in lieu of, surety, appeal or
customs bonds in proceedings to which any Borrower is a party; (h) any
attachment or judgment lien not constituting an Event of Default under
Section 8.1(j); (i) with respect to any Real Estate, the permitted exceptions
set forth on an Exhibit of any mortgage granted to Agent, on behalf of Lenders,
applicable to such Real Estate, and zoning restrictions, easements, licenses, or
other restrictions on the use of any Real Estate or other minor irregularities
in title (including leasehold title) thereto, so long as the same do not
materially impair the use, value, or marketability of such Real Estate;
(j) other Liens securing amounts not to exceed $500,000 in the aggregate; and
(k) presently existing or hereafter created Liens in favor of Agent, on behalf
of Lenders.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).

“Plan” means, at any time, an “employee benefit plan”, as defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), that any Borrower or
ERISA Affiliate maintains, contributes to or has an obligation to contribute to
or has or would reasonably be expected to have a direct or indirect liability
under Title IV of ERISA or under Section 412 of the IRC.

“Portfolio” means each group or pool of Consumer Loans acquired by any of the
Borrowers from a single Seller (or a single Seller and its affiliates) in a
single purchase transaction (including a forward flow transaction), which
Consumer Loans are recorded and administered in the Books and Records of the
Borrower owning same as a separate group or pool of Consumer Loans.

“Portfolio Acquisition Cost” means the actual or final amount to be paid to the
Seller of a Portfolio pursuant to the terms of the applicable Portfolio
Acquisition Documents.

“Portfolio Acquisition Documents” means the purchase and other agreements
between a Borrower and the Seller of each Portfolio, as each may be amended.

 

A-16



--------------------------------------------------------------------------------

“Proceeds” means “proceeds,” as such term is defined in the Code, including
(a) any and all proceeds of any insurance, indemnity, warranty or guaranty
payable to any Borrower from time to time with respect to any of the Collateral,
(b) any and all payments (in any form whatsoever) made or due and payable to any
Borrower from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
Governmental Authority (or any Person acting under color of governmental
authority), (c) any claim of any Borrower against third parties (i) for past,
present or future infringement of any Patent or Patent License, or (ii) for
past, present or future infringement or dilution of any Copyright, Copyright
License, Trademark or Trademark License, or for injury to the goodwill
associated with any Trademark or Trademark License, (d) any recoveries by any
Borrower against third parties with respect to any litigation or dispute
concerning any of the Collateral including claims arising out of the loss or
nonconformity of, interference with the use of, defects in, or infringement of
rights in, or damage to, Collateral, (e) all amounts collected on, or
distributed on account of, other Collateral, including dividends, interest,
distributions and Instruments with respect to Investment Property and pledged
Stock, and (f) any and all other amounts, rights to payment or other property
acquired upon the sale, lease, license, exchange or other disposition of
Collateral and all rights arising out of Collateral.

“Proposed Change” has the meaning ascribed to it in Section 11.2(c).

“Pro Rata Share” means with respect to all matters relating to any Lender,
(a) with respect to the Revolving Loan, the percentage obtained by dividing
(i) the Revolving Loan Commitment of that Lender by (ii) the aggregate Revolving
Loan Commitments of all Lenders, (b) with respect to the Revolving Loan on and
after the Commitment Termination Date, the percentage obtained by dividing
(i) the aggregate outstanding principal balance of the Revolving Loan held by
that Lender, by (ii) the outstanding principal balance of the Revolving Loan
held by all Lenders.

“Qualified Plan” means a Pension Plan that is intended to be tax-qualified under
Section 401(a) of the IRC.

“Qualified Assignee” means (a) any Lender, any Affiliate of any Lender and, with
respect to any Lender that is an investment fund that invests in commercial
loans, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor, and (b) any commercial bank, savings and
loan association or savings bank or any other entity which is an “accredited
investor” (as defined in Regulation D under the Securities Act of 1933) which
extends credit or buys loans as one of its businesses, including insurance
companies, mutual funds, lease financing companies and commercial finance
companies, in each case, which has a rating of BBB or higher from S&P and a
rating of Baa2 or higher from Moody’s at the date that it becomes a Lender and
which, through its applicable lending office, is capable of lending to Borrowers
without the imposition of any withholding or similar taxes.

“Real Estate” has the meaning ascribed to it in Section 3.6.

 

A-17



--------------------------------------------------------------------------------

“Register” has the meaning ascribed to it in Section 9.1(a).

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.

“Replacement Lender” has the meaning ascribed to it in Section 1.13(d).

“Requisite Lenders” means Lenders having (a) more than 50% of the Commitments of
all Lenders, or (b) if the Commitments have been terminated, more than 50% of
the aggregate outstanding amount of the Revolving Loan.

“Retiree Welfare Plan” means, at any time, a Welfare Plan that provides for
continuing coverage or benefits for any participant or any beneficiary of a
participant after such participant’s termination of employment, other than
continuation coverage provided pursuant to Section 4980B of the IRC or other
applicable law or coverage through the last day of the month of a participant’s
termination of employment.

“Revolving Lender” or “Revolving Lenders” means, as of any date of
determination, Lenders having a Revolving Loan Commitment.

“Revolving Loan” means, at any time, the aggregate amount of Advances
outstanding to Borrower.

“Revolving Loan Commitment” means (a) as to any Lender, the aggregate commitment
of such Lender to make Advances as set forth on Annex J to the Agreement as
hereafter modified pursuant to Section 1.1(c) or in the most recent Assignment
Agreement executed by such Lender and (b) as to all Lenders, the aggregate
commitment of all Lenders to make Advances which aggregate commitment shall not
exceed $20,000,000, except as hereafter modified pursuant to Section 1.1(c).

“Revolving Note” has the meaning ascribed to it in Section 1.1(a)(ii).

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Security Agreement” means one or more Security Agreements of even date herewith
entered into by and among Agent, on behalf of itself, Lenders and each Borrower
that is a signatory thereto.

“Seller” means the party (or parties) which has agreed to sell a Portfolio to a
Borrower.

“Senior Executive” means each of Gary Stern and Ricky Stern.

“Senior Obligations” has the meaning ascribed to it in Section 12.9(a).

 

A-18



--------------------------------------------------------------------------------

“Servicing Agent” shall mean any third-party engaged or utilized by any Borrower
for the purpose of administrating and/or collecting Payments made by an Account
Debtor with respect to Accounts.

“Settlement Date” has the meaning ascribed to it in Section 9.8(a)(ii).

“Software” means all “software” as such term is defined in the Code, now owned
or hereafter acquired by any Borrower, other than software embedded in any
category of Goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.

“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934).

“Stockholder” means, with respect to any Person, each holder of Stock of such
Person.

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
more than 50% of such Stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than 50% or of which any such Person is a general partner
or may exercise the powers of a general partner. Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
a Borrower.

 

A-19



--------------------------------------------------------------------------------

“Supporting Obligations” means all “supporting obligations” as such term is
defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
or Investment Property.

“Tangible Net Worth” means, with respect to any Person at any date, the Net
Worth of such Person at such date, excluding, however, from the determination of
the total assets at such date, (a) all goodwill, capitalized organizational
expenses, capitalized research and development expenses, trademarks, trade
names, copyrights, patents, patent applications, licenses and rights in any
thereof, and other intangible items, (b) all unamortized debt discount and
expense, (c) treasury Stock, and (d) any write-up in the book value of any asset
resulting from a revaluation thereof.

“Taxes” means taxes, levies, imposts, deductions, Charges or withholdings, and
all liabilities with respect thereto, excluding taxes imposed on or measured by
the net income of Agent or a Lender by the jurisdictions under the laws of which
Agent and Lenders are organized or conduct business or maintain a permanent
establishment or any political subdivision thereof.

“Tax Returns” has the meaning ascribed to it in Section 3.11.

“Telecom Receivables” means each of the performing and non-performing
receivables presently and hereafter owned by Borrowers, which have been
purchased from telecommunication service providers.

“Termination Date” means the earlier of (a) May 2, 2017 and (b) the date on
which (i) the Revolving Loan has been indefeasibly repaid in full, (ii) all
other Obligations under the Agreement and the other Loan Documents have been
completely discharged and (iii) none of Borrowers shall have any further right
to borrow any monies under the Agreement.

“Title IV Plan” means a Pension Plan (other than a Multiemployer Plan), that is
covered by Title IV of ERISA, and that any Borrower or ERISA Affiliate
maintains, contributes to or has an obligation to contribute to on behalf of
participants who are or were employed by any of them.

“Total Liabilities” means, with respect to any Person as of any date of
determination, the total liabilities of such Person as determined as determined
in accordance with GAAP.

“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Borrower granting any right to use any Trademark.

“Trademarks” means all of the following now owned or hereafter existing or
adopted or acquired by any Borrower: (a) all trademarks, trade names, corporate
names, business names, service marks, logos, all registrations and recordings
thereof, and all applications in connection therewith, including registrations,
recordings and applications in the United States Patent and Trademark Office or
in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof; (b) all
reissues, extensions or renewals thereof; and (c) all goodwill associated with
or symbolized by any of the foregoing.

 

A-20



--------------------------------------------------------------------------------

“Transaction” has the meaning ascribed to it in Section 11.8.

“Unfunded Pension Liability” means, at any time, the aggregate amount, if any,
of the sum of (a) the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the fair market value of all assets of such
Title IV Plan allocable to such benefits in accordance with Title IV of ERISA,
all determined as of the most recent valuation date for each such Title IV Plan
using the actuarial assumptions for funding purposes in effect under such Title
IV Plan, and (b) for a period of 5 years following a transaction which might
reasonably be expected to be covered by Section 4069 of ERISA, the liabilities
(whether or not accrued) that could be avoided by any Borrower or any ERISA
Affiliate as a result of such transaction.

“Unused Fee Rate” means a per annum rate equal to (a) 0.15%, if the Revolving
Loan Commitments exceeded the average daily Revolver Usage during the preceding
calendar month by $25,000,000 or more, or (b) 0.20%, if the Revolving Loan
Commitments exceeded the average daily Revolver Usage by $24,999,999 or less
during the preceding calendar month.

“Welfare Plan” means a Plan described in Section 3(i) of ERISA.

Rules of construction with respect to accounting terms used in the Agreement or
the other Loan Documents shall be as set forth in Annex G. All other undefined
terms contained in any of the Loan Documents shall, unless the context indicates
otherwise, have the meanings provided for by the Code to the extent the same are
used or defined therein; in the event that any term is defined differently in
different Articles or Divisions of the Code, the definition contained in
Articles or Divisions 1 and 9 shall control. Unless otherwise specified,
references in the Agreement or any of the Appendices to a Section, subsection or
clause refer to such Section, subsection or clause as contained in the
Agreement. The words “herein,” “hereof” and “hereunder” and other words of
similar import refer to the Agreement as a whole, including all Annexes and
Exhibits, as the same may from time to time be amended, restated, modified or
supplemented, and not to any particular section, subsection or clause contained
in the Agreement or any such Annex or Exhibit.

Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders. The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations. Reference to any agreement (including without limitation the
Loan Documents), document or instrument means the agreement, document or
instrument as amended or supplemented, subject to any restrictions on amendment
contained therein (and, if applicable, in accordance with the terms of this
Agreement and the other Loan Documents). Whenever any provision in any Loan
Document refers to the knowledge (or an analogous phrase) of any Borrower, such
words are intended to signify that such Borrower has actual knowledge or
awareness of a particular fact or circumstance or that such Borrower, if it had
exercised reasonable diligence, would have known or been aware of such fact or
circumstance.

 

A-21